Exhibit 10.25
CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
BETWEEN
HUMAN GENOME SCIENCES, INC.
AND
GLAXO GROUP LIMITED

 



--------------------------------------------------------------------------------



 



     THIS CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT is made effective as of
the 1st day of August, 2006 (“Effective Date”) by and between Human Genome
Sciences, Inc., a Delaware corporation having its principal place of business at
14200 Shady Grove Road, Rockville, Maryland 20850 (“HGS”) and Glaxo Group
Limited, a company organized under the laws of England and Wales with its
principal place of business at GlaxoWellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, United Kingdom (“GSK”). HGS and GSK shall be referred to
herein collectively as “Parties” and individually as a “Party.”
RECITALS
WHEREAS, pursuant to the SB/HGS License Agreement entered into on June 28, 1996
by and among HGS, SmithKline Beecham Corporation (“SB Corp.”) and SmithKline
Beecham p.l.c. (“SB PLC”), SB Corp. and SB PLC retained an option to co-develop
and commercialize certain HGS products.
WHEREAS, SB Corp. and SB PLC have assigned its rights related to such option
under the SB/HGS License Agreement to GSK.
WHEREAS, HGS has developed a compound know as belimumab, a human monoclonal
antibody that neutralizes BLyS, B-lymphocyte stimulator.
WHEREAS, pursuant to the rights under the June 28, 1996 SB/HGS License Agreement
which were assigned to GSK, GSK has exercised its option to co-develop and
co-promote belimumab.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms and conditions hereafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, HGS
and GSK hereby agree to be legally bound as follows:
ARTICLE 1

DEFINITIONS

2



--------------------------------------------------------------------------------



 



The following terms shall have the following meanings as used in this Agreement:
1.1 “Active Period” shall mean the period commencing upon the First Commercial
Sale of a Collaboration Product and expiring on the later to occur of (i) the
expiration of the last Valid Claim of HGS Existing Patent Rights claiming
Collaboration Product sold in the Territory or (ii) ten (10) years after the
First Commercial Sale of the Collaboration Product by HGS or GSK in the
Territory.
1.2 “Additional Indications” shall mean any indication except the Lead
Indication and Minor Indications.
1.3 “Adverse Event” shall mean any untoward medical occurrence in a patient or
clinical investigation subject administered Collaboration Product which does not
necessarily have to have a causal relationship with this administration. An
Adverse Event can therefore be any unfavorable and unintended sign (including an
abnormal laboratory finding), symptom or disease temporally associated with the
use of Collaboration Product, whether or not considered related to Collaboration
Product. Notwithstanding the above, all spontaneously reported Adverse Events
involving Collaboration Product sold as a marketed product should be considered
Adverse Drug Reactions (implied causal relationship) for regulatory reporting
purposes.
1.4 “Affiliate” shall mean any corporation, firm, partnership or other legal
entity, which directly or indirectly controls, is controlled by or is under
common control with a party to this Agreement. A party shall be deemed to
“control” another entity if it (a) owns at least fifty percent (50%) of the
equity (or such lesser percentage which is the maximum allowed to be owned by a
foreign corporation in a particular jurisdiction) of such other entity or
(b) has the power by contract or otherwise to vote on or direct the management
and policies of the entity.
1.5 “All Other Countries” shall mean all countries of the world other than the
United States, Japan and those countries in the European Union.

3



--------------------------------------------------------------------------------



 



1.6 “Alliance Manager” shall have the meaning set forth in Section 3.7.
1.7 “belimumab” shall mean the human monoclonal antibody that neutralizes BLyS
with the sequence listed in Appendix E.
1.8 “BLyS” shall mean B-lymphocyte stimulator.
1.9 “Calendar Quarter” shall mean each of the four successive three calendar
month periods in a Calendar Year.
1.10 “Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31, for so long as this Agreement
is in effect.
1.11 “Call” shall mean a personal visit by a Sales Representative to a member of
the Target Audience legally permitted to prescribe prescription drugs during
which such Sales Representative Details a Collaboration Product. The Parties
may, by mutual agreement, designate additional types of Calls.
1.12 “Claims” shall have the meaning set forth in Section 14.1.
1.13 “Clinical Studies” shall mean Phase I Clinical Studies, Phase II Clinical
Studies, and/or Phase III Clinical Studies.
1.14 “Clinical Supplies” shall mean supplies of Collaboration Product for
pre-clinical and/or Clinical Studies for the Territory.
1.15 “Collaboration Product” shall mean any product incorporating belimumab, or
a derivative, fragment, or modification thereof which retains neutralizing
activity against BLyS, for any indication, in all dosage forms, delivery
systems, formulations, presentations, line extensions and package configurations
thereof. “Collaboration Product” shall include combination products
incorporating belimumab as the therapeutically active ingredient.

4



--------------------------------------------------------------------------------



 



1.16 “Collaboration Technology” shall mean HGS Existing Patent Rights, HGS
Existing Know-How, GSK Arising Patent Rights, GSK Arising Know-How, HGS Arising
Patent Rights, HGS Arising Know-How, Joint Arising Patent Rights and Joint
Arising Know-How.
1.17 “Commercial Supplies” shall mean supplies of Collaboration Product for
commercial sale in the Territory.
1.18 “Commercialization” shall mean all activities regarding the sale,
distribution, Co-Promotion and Detailing of a Collaboration Product, and any
pre-marketing or post-marketing studies (other than Phase I, Phase II or Phase
III Clinical Studies) conducted to obtain or maintain all Regulatory Approvals,
including market research and pharmaco-economic research. When used as a verb,
“Commercialize” shall mean to make, have made, use, sell, offer to sell or
import Collaboration Product.
1.19 “Committee” shall mean any of the JSC, JDC, GJMC, RJMC or JMC.
1.20 “Confidential Information” shall mean all technical and scientific know-how
and information, pre-clinical and Clinical Studies results, computer programs,
knowledge, technology, means, methods, processes, practices, formulas,
techniques, procedures, technical assistance, designs, drawings, apparatus,
written and oral representations of data, specifications, assembly procedures,
schematics and other valuable information of whatever nature and all other
scientific, clinical, regulatory, marketing, financial and commercial
information or data, whether communicated in writing, verbally or
electronically, which is provided by one party to the other party in connection
with this Agreement.
1.21 “Control” shall mean possession of the ability to grant licenses or
sublicenses to intellectual property as contemplated by this Agreement without
violating the terms of any agreement or other arrangement with any Third Party.

5



--------------------------------------------------------------------------------



 



1.22 “Co-Promotion” shall mean those marketing and promotional activities, other
than Detailing, undertaken by GSK or HGS to implement the Marketing Plans and
strategies with respect to a Collaboration Product under a single Product
Trademark, where permitted, wherein only one Party sells the Collaboration
Product. When used as a verb, “Co-Promote” shall mean to engage in such
activities.
1.23 “Cost of Goods” or “CoGs” shall mean the fully allocated cost of
Manufacturing Commercial Supplies of Collaboration Product, as such costs are
specifically allocated to such Collaboration Product and as computed in
accordance with U.S. generally accepted accounting principles (“GAAP”),
including, without limitation, the following:
     (a) Materials cost, which means the price paid for raw material,
intermediates, components and finished goods which are purchased from outside
vendors as well as any freight and duty where applicable;
     (b) Direct labor costs, which means the allocable employment cost of all
personnel engaged in the Manufacture of the Collaboration Product including,
without limitation, salary and employee benefits within the relevant
manufacturing operating unit wherein allocable employment costs shall mean only
those direct labor costs applied to the actual Manufacture of the Collaboration
Product;
     (c) Direct costs and factory overhead costs, which means the cost of
specific activities that are provided by support functions either on or
off-site, provided they are directly related to the Manufacture or packaging of
Collaboration Product and not a general overhead allocation or charge. Overhead
costs include, but are not limited to, expenses associated with quality
assurance testing, quality compliance, stability testing, batch review,
equipment maintenance costs, manufacturing utilities, waste removal, storage,
transportation, insurance for the factory, its contents or other directly
related items, factory management and factory administrative expenses, factory
facilities costs which shall include lease payments made by HGS, environmental
engineering and property taxes. These expenses shall be reasonably allocated to
the Manufacture of Collaboration Product on a pro rata basis based on the
allocation methodology appropriate at the Manufacturing site. Such expenses
shall exclude costs relating to available capacity which is not used in or
reserved for the Manufacture of the Collaboration Product.

6



--------------------------------------------------------------------------------



 



     (d) Depreciation costs, which represent the annual amortization of original
purchase costs reasonably allocated to the Manufacture of Collaboration Product
on a pro rata basis based on the allocation methodology appropriate at the
Manufacturing site over the useful life of the asset, and
     (e) the out-of-pocket costs of freight and tariffs and other expenses
associated with transporting Collaboration Product from the source of
manufacture to a distribution center, inclusive of any interim points of
delivery, but excluding (i) any such costs which are separately invoiced to a
customer, and (ii) FTEs involved in the management of supply chain logistics.
     For the sake of clarity, if a cost is an addition to the COGs calculation
herein, such cost shall not also be accounted for as a deduction in the Net
Sales calculation and vice versa. Notwithstanding the foregoing, HGS shall not
be entitled to include as COGS those overhead and depreciation costs referenced
in (c) and (d) above that were incurred prior to the Effective Date and that are
solely attributable to reserved capacity. After the Effective Date, HGS shall
use reasonable efforts to mitigate costs attributable to reserved capacity by
utilizing such reserved capacity until such time as it is needed.
1.24 “Costs” shall have the meaning set forth in Section 14.1.
1.25 “CTA” shall mean a clinical trial application filed in accordance with ICH
guidelines.
1.26 “Current Good Manufacturing Practices” or “cGMPs” shall mean all applicable
standards relating to manufacturing practices for fine chemicals, intermediates,
bulk products or finished pharmaceutical products. For purposes of this
Agreement, cGMPs shall mean the principles (i) detailed in the U.S. Current Good
Manufacturing Practices, 21 CFR Parts 210 and The Rules Governing Medicinal
Products in the European Community, Volume IV Good Manufacturing Practice for
Medicinal Products as each may be amended from time to time or (ii) promulgated
by any Governmental Authority having jurisdiction over the manufacture of the
Collaboration Product, in the form of Laws, (iii) promulgated by any
Governmental Authority having jurisdiction over the manufacture of the
Collaboration Product, in the form of guidance documents (including but not
limited to advisory opinions, compliance policy guides and guidelines) which
guidance documents are being implemented within the pharmaceutical

7



--------------------------------------------------------------------------------



 



manufacturing industry for such products and subject to any arrangements,
additions or clarifications agreed to from time to time by the Parties in the
Quality Agreement to be negotiated pursuant to Article 9.
1.27 “Detail” or “Detailing” shall mean, a Primary Detail or a Secondary Detail.
When used as a verb, Detail shall mean to engage in the activities set forth
herein. For the avoidance of doubt, discussions at conventions shall not
constitute “Details” or “Detailing”.
1.28 “Detail Requirements” shall have the meaning set forth in Section 5.5.2.
1.29 “Development” shall mean all activities relating to the research and
development of a Collaboration Product as approved by the JDC, including, but
not limited to, the conduct of all pre-clinical and Clinical Studies and the
submission of all Regulatory Applications for all Regulatory Approvals necessary
for the manufacture, sale, marketing, and distribution of a Collaboration
Product. When used as a verb, “Develop” shall mean to engage in such activities.
1.30 “Development Expenses” shall mean, the FTE costs and direct out-of-pocket
cash costs recorded as an expense in accordance with GAAP by or on behalf of a
Party or any of its Affiliates after June 30, 2006, related to the Development
of the Lead Indication, Minor Indications and Additional Indications that are
specifically identifiable or reasonably allocable to the Development of a
Collaboration Product, which Development activities are set forth in the
approved Development Plan or otherwise approved in advance by the Joint
Development Committee or Joint Steering Committee in accordance with
Section 3.2.5. Subject to the foregoing, Development Expenses shall include such
costs in connection with the following activities:
     (a) pre-clinical activity costs such as toxicology and formulation
development, test method development, stability testing, quality assurance,
quality control development and statistical analysis;
     (b) clinical costs, except for costs associated with Phase IV Clinical
Studies;
     (c) regulatory expenses relating to the conduct of Clinical Studies,
wherever performed, for a Collaboration Product;

8



--------------------------------------------------------------------------------



 



     (d) Manufacturing Clinical Supplies of Collaboration Product for use in
Clinical Studies and any pre-clinical activities in support thereof;
     (e) The Manufacture, purchase or packaging of comparators or placebo for
use in Clinical Studies (with the Manufacturing costs for comparators or placebo
to be determined in the same manner as Manufacturing costs are determined for
Clinical Supplies of any Collaboration Product);
     (f) Direct costs and expenses of disposal of Clinical Supplies of
Collaboration Product and other supplies used in such Clinical Studies and
pre-clinical activities, and
     (g) Development of the Manufacturing process for Commercial Supplies of a
Collaboration Product, scale-up, Manufacturing process validation, Manufacturing
improvements and qualification and validation of Third Party contract
manufacturers..
1.31 “Development Plan” shall mean the plan for the Collaboration Product
designed to achieve the Development for such Collaboration Product for the Lead
Indication as well as Minor Indications and Additional Indications, including,
without limitation, the budget and nature, number and schedule of Development
activities.
1.32 “Diligent Efforts” shall mean, with respect to the research, development,
manufacture or commercialization of a Collaboration Product, efforts and
resources that would be used by a Party consistent with its normal business
practices for a similar product, which in no event shall be less than the level
of efforts and resources standard in the pharmaceutical industries for a company
similar in size and scope to that Party with respect to such activity, subject
always to the requirement to take into account, without limitation, matters such
as efficacy and safety profile of any such product, the development stage of the
product, the commercial potential of the product, the degree of technical
complexity and the scientific characteristics of the product, the
competitiveness of alternative products that are in the marketplace or under
development, and the patent and other intellectual property and proprietary
position of any product. Diligent Efforts requires that: (i) each Party promptly
assigns responsibility for such obligations to specific employees who are held
accountable for progress and monitor such progress on an on-going basis,
(ii) each Party sets and consistently seeks to achieve the objectives assigned
to such party as set forth in the Development Plan, and (iii) each Party
consistently makes and

9



--------------------------------------------------------------------------------



 



implements decisions and allocates resources designed to meet such objectives.
For avoidance of doubt, Diligent Efforts as applied through this Agreement is to
be applied to a Party with respect to how that Party would progress a similar
product in that Party’s own pipeline.
1.33 “Dispute Detailing Audit Data” shall mean the absolute number of Details
performed by a Party’s Sales Representatives for a given Calendar Year, as
reflected in the Personal Selling Audit and Hospital Personal Selling Audit of
Scott-Levin Associated or IMS America. In the event the Personal Selling Audit
or Hospital Personal Selling Audit for any given period or periods does not
report details for the physician specialties which correspond to the Target
Audience, the Parties shall mutually agree upon an alternative methodology to
verify the internal Detailing records of a Party.
1.34 “Distribution Costs” shall mean the supply price paid by GSK to HGS for
supplies of Collaboration Product to be distributed by GSK as set forth in
Article 9 herein and the supply and distribution agreement and quality agreement
to be negotiated pursuant to Article 9, as well as all costs associated with
order entry, billing, credit, collection, handling, storage, importation and
distribution of the Collaboration Product in the Territory while in GSK’s
possession (such costs to be calculated as a percentage of Net Sales, such
percentage to be agreed by the GJMC pursuant to Section 3.3.1(ii) and to be
reconciled and adjusted periodically thereafter), whether Collaboration Product
is owned by GSK or HGS, including without limitation costs of the vials
necessary for quality control testing, brokerage costs, and transportation
costs.
1.35 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.
1.36 “Field” shall mean all human therapeutic, diagnostic, palliative and
prophylactic indications.
1.37 “First Commercial Sale” shall mean the date on which Collaboration Product
is first shipped to wholesalers and retailers by GSK in commercial quantities
from its distribution centers for commercial sale to a Third Party in any
country after receipt of Marketing

10



--------------------------------------------------------------------------------



 



Authorization Approval for such Collaboration Product in such country. Sales for
test marketing, sampling and promotional uses or Clinical Studies or research
purposes or compassionate uses will not be considered a First Commercial Sale.
1.38 “FTE” shall mean full-time equivalent employment.
1.39 “FTE Cost” shall mean, unless otherwise agreed to by the Parties, the
specific dollar amount agreed upon by the Parties hereto for each FTE, where the
number of and rate for the FTEs shall be determined by the appropriate
Committee.
1.40 “GJMC” shall mean the Global Joint Marketing Committee, as further defined
in Section 3.3.1.
1.41 “Governmental Authority” shall mean any court, tribunal, arbitrator,
agency, commission, official or other instrumentality of any government or of
any federal, state, county, city or other political subdivision, domestic or
foreign, including Regulatory Authorities.
1.42 “GSK Arising Know-How” shall mean any inventions, discoveries, information,
data and know-how, whether or not patentable, pertaining to improvements,
modifications, and adaptations to any part of the Collaboration Technology which
is developed during the term of and pursuant to this Agreement by or on behalf
of GSK.
1.43 “GSK Arising Patent Rights” shall mean rights under any patents or patent
applications which are owned or Controlled by GSK, and any and all
substitutions, continuations, divisionals, continuations-in-part, reissues,
renewals, registrations, confirmations, reexaminations, extensions including
supplementary protection certificates, foreign equivalents or counterparts, and
other filings thereof, containing claims that specifically cover patentable GSK
Arising Know-How.
1.44 “GSK Indemnitee” shall have the meaning set forth in Section 14.2.

11



--------------------------------------------------------------------------------



 



1.45 “HGS Arising Know-How” shall mean any inventions, discoveries, information,
data or know-how, whether or not patentable, pertaining to improvements,
modifications, and adaptations to any part of the Collaboration Technology which
is developed during the term of this Agreement by or on behalf of HGS pursuant
to this Agreement.
1.46 “HGS Arising Patent Rights” shall mean rights under any patent or patent
applications owned or Controlled by HGS, and any and all substitutions,
continuations, divisions, continuations-in-part, reissues, renewals,
registrations, confirmations, reexaminations, extensions including supplementary
protection certificates, foreign equivalents or counterparts, and other filings
thereof, containing claims that specifically cover patentable HGS Arising
Know-How.
1.47 “HGS Existing Know-How” shall mean any inventions, discoveries,
information, data or know-how, whether or not patentable, specifically relating
to the research, development, registration, marketing, use, sale or
Commercialization of Collaboration Product, which were developed by or on behalf
of HGS or were in HGS’ possession or Control through a license or otherwise
prior to the Effective Date.
1.48 “HGS Existing Patent Rights” shall mean rights under any patents or patent
applications specifically related to belimumab or Collaboration Product which
are owned or Controlled by HGS as of the Effective Date and which are listed in
Appendix A attached hereto and incorporated herein by reference. Collaboration
Patent Rights shall also include all United States and foreign patents with
claims entitled to the priorities of any of the patent applications and patents
listed in Appendix A, including any continuation, continuation-in-part or
divisional applications thereof.
1.49 “HGS Indemnitee” shall have the meaning set forth in Section 14.1.
1.50 “Housemarks” shall mean the names of a Party or its Affiliate, or
variations of the names, and all related logotypes and symbols used by a Party
in connection with its products.

12



--------------------------------------------------------------------------------



 



1.51 “Internal Detailing Report” shall have the meaning set forth in
Section 5.5.3.
1.52 “JDC” shall mean the Joint Development Committee, as further defined in
Section 3.2.
1.53 “JMC” shall mean the Joint Manufacturing Committee, as further defined in
Section 3.4.
1.54 “JSC” shall mean the Joint Steering Committee, as further defined in
Section 3.1.
1.55 “Joint Arising Know-How” shall mean any inventions, discoveries,
information, data and know-how, whether or not patentable, pertaining to
improvements, modifications, and adaptations to any part of the Collaboration
Technology which is developed during the term of this Agreement by or on behalf
of HGS and GSK jointly.
1.56 “Joint Arising Patent Rights” shall mean rights under any patents or patent
applications owned or Controlled jointly by the Parties, and any and all
substitutions, continuations, divisionals, continuations-in-part, reissues,
renewals, registrations, confirmations, reexaminations, extensions including
supplementary protection certificates, foreign equivalents or counterparts, and
other filings thereof, containing claims that specifically cover patentable
Joint Arising Know-How.
1.57 “Laws” shall mean all laws, statutes, rules, regulations, ordinance,
guidances and other pronouncements having the effect of law of any government or
Governmental Authority.
1.58 “Lead Indication” shall mean the indication of SLE.
1.59 “Losses” shall mean any and all damages, fines, fees, penalties, judgments,
deficiencies, losses and expenses (including without limitation interest, court
costs, reasonable fees of attorneys, accountants and other experts or other
expenses of litigation or other proceedings or of any claim, default or
assessment).

13



--------------------------------------------------------------------------------



 



1.60 “Manufacture” or “Manufacturing” shall mean all activities directly related
to the manufacture of Clinical Supplies and Commercial Supplies of the
Collaboration Product, including, without limitation, the planning, purchasing,
manufacture, transportation, processing, compounding, quality assurance testing,
quality control, regulatory compliance, storage and maintenance of cell banks,
manufacture and testing of future cell banks, waste disposal, sample retention,
formulation, stability testing, storage, filling, packaging, labeling,
leafleting, release and dispatch and such other matters in each case as
specifically applicable to the relevant Collaboration Product.
1.61 “Marketing Approval Application” or “MAA” shall mean, with respect to any
country outside the United States, any application submitted to the relevant
Regulatory Authorities seeking authorization to market a Collaboration Product
in the Territory.
1.62 “Marketing Expenses” shall mean, excluding any Development Expenses, all
external costs and expenses incurred (i.e., paid or accrued) by a Party, whether
incurred by HGS or its Affiliates, or GSK or its Affiliates, to the extent
provided for in an approved Marketing Plan or otherwise approved in advance by
the RJMC or the Joint Steering Committee, and solely to the extent related to
Collaboration Products, for Commercialization in connection with: marketing,
advertising, sampling and promoting a Collaboration Product, including without
limitation costs associated with Phase IV Clinical Studies, development of
training plans, educational expenses, programs in any format that are related to
patient education, physician education and disease management, including
speakers’ programs and symposia, and joint marketing and sales meetings; primary
and secondary market research; and Promotional Materials; and Samples. For
clarity, Marketing Expenses shall include sales force FTE Costs. For the sake of
clarity, internal marketing personnel expenses shall not be included in this
definition.
1.63 “Marketing Plan” shall mean for the Collaboration Product a plan and budget
for the promotion and marketing of the Collaboration Products as developed by
the RJMC and approved by the GJMC.

14



--------------------------------------------------------------------------------



 



1.64 “Minor Indications” shall mean those minor indications [***] that are
agreed by the JDC to be supportive of and/or incremental to the Development and
Commercialization of the Lead Indication, [***].
1.65 “NDA” shall mean, with respect to the United States, a New Drug Application
or Biologics License Application (or their equivalent) filed with the United
States Food and Drug Administration seeking authorization to market a
Collaboration Product in the United States.
1.66 “Net Profit” shall mean Net Sales in a given country or region minus the
Cost of Goods (except for Cost of Goods for which GSK reimburses HGS pursuant to
Section 9.2.2) and Distribution Costs of Collaboration Product in such country
minus any Third Party royalties paid by either HGS or GSK on such Net Sales in
such country.
1.67 “Net Sales” shall mean the gross amount invoiced by a Party, its
Affiliates, or sublicensees for sales, transfer or disposition to independent,
unrelated Third Parties of a Collaboration Product (such Collaboration Product
being in the final form intended for use by the end user), during such time
period (including the fair market value of all other consideration received for
the sale, transfer or other disposition of a Collaboration Product by a Party,
its Affiliates, or sublicensees, whether such consideration is in cash, payments
in kind, exchange or other forms), exclusive of (i) inter-company transfers or
sales to or from its Affiliates or sublicensees, (ii) transfers of samples of
the Collaboration Product such as for physician samples and indigent patient and
similar programs (including registration samples), and (iii) transfers of the
Collaboration Product for use in post-launch Clinical Studies, less the
Permitted Deductions. The Permitted Deductions shall include only the following,
to the extent each is actually incurred and is not otherwise recovered by or
reimbursed to GSK or HGS, its Affiliates, or sublicensees (which are to be
determined under generally accepted accounting principles (“GAAP”) in the United
States) and does not exceed the reasonable and customary amount for such item in
the market in which the sale occurred:
     (a) trade, cash and quantity discounts or rebates on any Collaboration
Products;
     (b) credits, allowances, rebates or chargebacks given or made to a customer
for retroactive price reductions (including rebates similar to Medicaid);
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------



 



     (c) sales taxes, excise taxes and duties or other governmental charges
levied on or measured by the billing amount, as adjusted for rebates or refunds,
imposed upon the importation, use or sale of a Collaboration Product;
     (d) charges for freight and insurance directly related to the distribution
of the Collaboration Products (to the extent not paid by the Third Party
customer); and
     (e) The lesser of (i) [***] of the aggregate gross amount billed or
invoiced on sales of Collaboration Product in the relevant country or (ii) the
actual amount of any write-offs for bad debt relating to such sales.
The provisions of (a) through (e) above shall be adjusted periodically as
necessary to reflect amounts actually incurred.
1.68 “PDMA” shall mean the U.S. Federal Food, Drug and Cosmetics Act of 1938, as
amended, and the Prescription Drug Marketing Act of 1987, as amended.
1.69 “Phase I Clinical Study” shall mean a human clinical study in any country
conducted in accordance with good clinical practices (“GCPs”) in a small number
of healthy volunteers or patients designed or intended to establish an initial
safety profile, pharmacodynamics or pharmacokinetics of product, or that would
otherwise satisfy the requirements of 21 CFR §312.21(a) or any successor
regulation thereto or foreign equivalents.
1.70 “Phase II Clinical Study” shall mean a human clinical study in any country
that is conducted in accordance with GCPs and is intended to initially evaluate
the effectiveness of a product for a particular indication or indications in
patients with the disease or indication under study, or that would otherwise
satisfy the requirements of 21 CFR §312.21(b) or any successor regulation
thereto or foreign equivalents.
1.71 “Phase III Clinical Study” shall mean a human clinical study in any country
that is conducted in accordance with GCPs and the results of which could be used
as pivotal to establish safety and efficacy of a product as a basis for a
marketing approval application submitted to the FDA or the appropriate
regulatory authority of such other country, or that would otherwise
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------



 



satisfy the requirements of 21 CFR §312.21(c), or any successor regulation
thereto or foreign equivalents.
1.72 “Phase IV Clinical Study” shall mean human clinical studies that are
supportive of post-launch activities, including Commercialization and
Co-Promotion of Collaboration Product.
1.73 “Primary Detail” shall mean a face-to-face presentation by a Sales
Representative with the Target Audience in which Collaboration Product is either
the only pharmaceutical product which is presented or is given a majority of the
emphasis during the presentation in which other pharmaceutical products are also
discussed.
1.74 “Product Labeling” shall mean all labels and other written, printed, or
graphic matter upon (a) any container or wrapper utilized with Collaboration
Product during the Active Period and Tail Period in the Territory or (b) any
written material accompanying any container or wrapper utilized with the
Collaboration Product during the Active Period and Tail Period, including,
package inserts.
1.75 “Product Trademarks” shall mean all trademarks, other than Housemarks, used
or intended for use on or in connection with a Collaboration Product in the
Territory.
1.76 “Promotional Materials” shall mean all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
Collaboration Product Labeling) for marketing, advertising and promotion of the
Collaboration Products for use by (a) a Sales Representative or
(b) advertisements or direct mail pieces, in accordance with the terms of the
applicable Marketing Plan.
1.77 “RJMC” shall mean the Regional Joint Marketing Committee as further defined
in Section 3.3.2.
1.78 “Region” means any of the United States, the European Union, Japan or All
Other Countries.

17



--------------------------------------------------------------------------------



 



1.79 “Regulatory Application” shall mean any application or request necessary
for the development, manufacture, distribution, marketing, promotion, offer for
sale, use, import, export, sale, reimbursement or pricing of a Collaboration
Product, including but not limited to any applications or requests for
(i) approval of Collaboration Product, including NDAs and MAAs, abbreviated new
drug applications or supplemental new drug applications or any supplements or
amendments thereto (as defined in 21 C.F.R. § 314.50 et. seq.) submitted to the
FDA or foreign equivalent; (ii) pre- and post-approval marketing applications
for prerequisite manufacturing approval or authorization related thereto);
(iii) labeling approval; (iv) technical, medical and scientific licenses; and
(v) registrations or authorizations from any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity necessary for the development, manufacture, distribution, marketing,
promotion, offer for sale, use, import, export or sale of Collaboration Product.
1.80 “Regulatory Approval” shall mean all official approvals by a Regulatory
Authority in a country or region which are required for the use and/or sale of a
Collaboration Product in that country or region including applicable
development, manufacture, distribution, marketing, promotion, offer for sale,
use, importation, exportation, sale, pricing and reimbursement approvals.
1.81 “Regulatory Authority” shall mean any applicable government regulatory
authority involved in granting Regulatory Approvals for the development,
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export, sale, reimbursement or pricing of any Collaboration Product, including,
in the United States, the FDA.
1.82 “SLE” shall mean Systemic Lupus Erythematosus.
1.83 “Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by either Party to conduct, among other sales
responsibilities, Detailing and other promotional efforts with respect to the
Collaboration Products and who has been trained by either Party in accordance
with a training protocol to be agreed upon by the GJMC.

18



--------------------------------------------------------------------------------



 



1.84 “Samples” shall mean Collaboration Product packaged and distributed to
members of the Target Audience as a complimentary trial for use with patients.
1.85 “Secondary Detail” shall mean a face-to-face presentation by a Sales
Representative with the Target Audience in which Collaboration Product is not
presented as a Primary Detail but is given an important emphasis during the
presentation, but not less than that given to other pharmaceutical products
discussed during the presentation; provided, however, that a Detail during a
sales call in which greater emphasis is placed upon two or more other products
than the emphasis placed upon Collaboration Product shall not be considered a
Secondary Detail.
1.86 “Senior Officers” shall have the meaning set forth in Section 3.1.3.
1.87 “Tail Period” shall mean the period commencing on the expiration date of
the Active Period and continuing for three (3) years thereafter.
1.88 “Target Audience” shall mean the physician specialties with authority to
prescribe a pharmaceutical product or issue hospital orders for a pharmaceutical
product, as may be amended from time to time by the RJMC.
1.89 “Target Product Profile” shall mean the description of the commercially
relevant range of acceptable product performance of a compound against key
characteristics used to shape the progressions and development decisions and
attached hereto as Appendix C and hereby incorporated by reference.
1.90 “Term” shall have the meaning set forth in Section 12.1.
1.91 “Territory” shall mean all of the countries and territories of the world.
1.92 “Third Party” shall mean any person or entity other than HGS, GSK, their
respective Affiliates, or their employees.

19



--------------------------------------------------------------------------------



 



1.93 “United States” shall mean the fifty states and District of Columbia that
comprise the United States of America.
1.94 “Valid Claim” shall mean a claim of an issued, unexpired patent owned or
Controlled by HGS, which claim has not lapsed, been abandoned, been revoked or
been held to be invalid or unenforceable by a final judgment of a court or other
governmental agency or competent jurisdiction from which no appeal can be or is
taken within the time allowed for appeal and which has not been admitted to be
invalid or unenforceable through reissue, re-examination, disclaimer or
otherwise.
ARTICLE 2

LICENSES
2.1 License Grants to HGS Existing Patent Rights and HGS Existing Know-How.
          2.1.1 Co-Development License. Subject to the terms of this Agreement,
HGS hereby grants to GSK an exclusive (except as to HGS and its Affiliates and
permitted sublicensees), sublicensable (only in accordance with Section 2.3)
license under the HGS Existing Patent Rights and HGS Existing Know-How to
Develop Collaboration Products for Commercialization in the Territory during the
Active Period, pursuant to the terms of this Agreement.
          2.1.2 Commercialization License. HGS hereby grants to GSK an exclusive
(except as to HGS and its Affiliates and permitted sublicensees), sublicensable
(only in accordance with Section 2.3) license under the HGS Existing Patent
Rights and HGS Existing Know-How to Commercialize Collaboration Products with
HGS in the Territory during the Active Period, pursuant to the terms of this
Agreement and further subject to HGS’ right to Manufacture Collaboration Product
in Article 9 herein, provided, however, that if HGS does not Manufacture
Collaboration Product as contemplated in Article 9, GSK’s license under this
Section 2.1.2 shall remain unchanged during the Active Period.

20



--------------------------------------------------------------------------------



 



2.2 License Grants for Arising Patent Rights and Arising Know-How.
          2.2.1 Subject to the terms of this Agreement, GSK hereby grants to
HGS, an exclusive (except as to GSK and its Affiliates and permitted
sublicensees), sublicensable (only in accordance with Section 2.3) license under
the GSK Arising Patent Rights, GSK Arising Know-How and GSK’s rights in the
Joint Arising Patent Rights and Joint Arising Know-How to Develop and
Commercialize Collaboration Products in the Territory, pursuant to the terms of
this Agreement.
          2.2.2 Subject to the terms of this Agreement, HGS hereby grants to
GSK, an exclusive (except as to HGS and its Affiliates and permitted
sublicensees), sublicensable (only in accordance with Section 2.3) license under
the HGS Arising Patent Rights, HGS Arising Know-How and HGS’ rights in the Joint
Arising Patent Rights and Joint Arising Know-How to Develop and Commercialize
Collaboration Products in the Territory during the Active Period, pursuant to
the terms of this Agreement.
2.3 Sublicensing.
          2.3.1 GSK Sublicensing or Subcontracting to Affiliates and Contract
Research Organizations. GSK may sublicense or subcontract its rights to use the
Collaboration Technology or Product Trademarks to Develop or Commercialize
Collaboration Products in whole or in part to one or more of its Affiliates or a
contract research organization performing work for GSK under this Agreement on a
fee-for-service basis, provided that the rights sublicensed or subcontracted to
any Affiliate shall automatically terminate upon a change of control of such
Affiliate in connection with which such Affiliate ceases to be an Affiliate of
GSK.
          2.3.2 GSK Sublicensing or Subcontracting to Third Parties. GSK shall
have the right to sublicense or subcontract its rights to use the Collaboration
Technology and Product Trademarks to Commercialize Collaboration Products to any
Third Party, provided GSK obtains

21



--------------------------------------------------------------------------------



 



the prior written consent of HGS, such consent not to be unreasonably withheld.
Upon notification by GSK of its desire to sublicense its rights hereunder, HGS
shall have [***] to review such proposal. If HGS fails to notify GSK in writing
of its decision within such [***] period, HGS shall be deemed to have consented
to such sublicense.
          2.3.3 HGS Sublicensing or Subcontracting to Affiliates and Contract
Research Organizations. HGS shall have the right to sublicense or subcontract
its rights to use the Collaboration Technology to Develop and Commercialize
Collaboration Products in whole or in part to one or more of its Affiliates or
to a contract research organization performing work for HGS under this Agreement
on a fee-for-service basis, provided that the rights sublicensed or
subcontracted to any Affiliate shall automatically terminate upon a change of
control of such Affiliate in connection with which such Affiliate ceases to be
an Affiliate of HGS.
          2.3.4 HGS Sublicensing or Subcontracting to Third Parties. HGS shall
have the right to sublicense or subcontract its rights to use the Collaboration
Technology to Commercialize Collaboration Products to any Third Party, provided
HGS obtains the prior written consent of GSK, such consent not to be
unreasonably withheld. Upon notification by HGS of its desire to sublicense its
rights hereunder, GSK shall have [***] to review such proposal. If GSK fails to
notify HGS in writing of its decision within such [***] period, GSK shall be
deemed to have consented to such sublicense.
          2.3.5 Liability for Affiliates, Sublicensees and Subcontractors. Each
Party shall ensure that each of its Affiliates and sublicensees or
subcontractors accepts and complies with all of the terms and conditions of this
Agreement as if such Affiliates or sublicensees or subcontractors were a party
to this Agreement and each Party shall be primarily liable for its Affiliates’
and sublicensees’ or subcontractors’ performance under this Agreement.
2.4 Product Trademarks for Collaboration Products. The Parties shall agree on
the Product Trademarks to be used for the Collaboration Product through the
GJMC, as set forth in Section 3.3.1. Unless otherwise agreed by the Parties, HGS
shall exclusively own all Product Trademarks approved by the GJMC. Subject to
the terms of this Agreement, HGS hereby grants
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------



 



to GSK, an exclusive (except as to HGS and its Affiliates and permitted
sublicensees), sublicensable (in accordance with Section 2.3) license under the
Product Trademarks to Commercialize Collaboration Products in the Territory,
pursuant to the terms of this Agreement. Upon the Parties agreement on the
Product Trademarks to be used for the Collaboration Product and prior to using
such Product Trademarks in the Commercialization of the Collaboration Product,
the Parties shall enter into a formal trademark license agreement which shall
set forth the license grant in this Section 2.4 and quality control provisions.
Such formal trademark license agreement shall be used for recordation purposes
of such trademark licenses in countries in the Territory where such recordation
is required. Such separate formal trademark license agreement shall also include
a license to use each Party’s Housemarks in Commercializing Collaboration
Products.
2.5 In the event of any bankruptcy or insolvency of a Party hereto, or in the
event of any default or material breach by a Party of the terms of any agreement
granting rights to the other Party under the HGS Existing Know-How, HGS Existing
Patent Rights, HGS Arising Know-How, HGS Arising Patent Rights, GSK Arising
Know-How or GSK Arising Patent Rights, and in order to preserve the
non-defaulting Party’s rights to practice the licenses granted to such Party
under this Article 2, the defaulting Party hereby agrees to provide reasonable
assistance in the event that the non-defaulting party and/or its Affiliate
desires to obtain contractual privity directly with any Third Party licensor to
establish the non-defaulting Party and/or its Affiliate as a stand-in licensee
under any agreement granting the defaulting Party rights under the HGS Existing
Patent Rights, HGS Existing Know-How, HGS Arising Patent Rights, HGS Arising
Know-How, GSK Arising Know-How or GSK Arising Patent Rights, such that the
non-defaulting Party and/or its Affiliate may continue to practice as a licensee
under the HGS Existing Patent Rights, HGS Existing Know-How, HGS Arising Patent
Rights, HGS Arising Know-How, GSK Arising Know-How or GSK Arising Patent Rights.
2.6 HGS and GSK hereby hold each other harmless and covenant not to sue for any
use of intellectual property by the other Party during the term of this
Agreement and in furtherance of this Agreement, whether or not such use is
specifically included in this Agreement.

23



--------------------------------------------------------------------------------



 



ARTICLE 3
GOVERNANCE OF DEVELOPMENT AND COMMERCIALIZATION OF
COLLABORATION PRODUCTS
3.1 Joint Steering Committee.
          3.1.1 Members. As soon as reasonably practicable following the
Effective Date, HGS and GSK will establish a joint steering committee (the
“JSC”) made up of six (6) representatives (three (3) representatives to be
appointed by GSK and three (3) representatives to be appointed by HGS). HGS and
GSK will co-chair the JSC and the chairpersons shall be members of the JSC. HGS’
representatives on the JSC will include HGS’ [***] and GSK’s representatives on
the JSC will include GSK’s [***]. Representatives from both Parties must be at
the vice president level or above, unless otherwise mutually agreed by the
Parties. Each of GSK and HGS may replace any or all of its representatives on
the JSC at any time upon written notice to the other Party, provided such new
representatives are at the vice president level or above and further provided
that such representatives have the requisite experience and expertise in
pharmaceutical drug development and commercialization.
          3.1.2 Responsibilities. The JSC shall perform the following functions:
(a) review and resolve any issues presented to it by the JDC, the GJMC, the
RJMCs or the JMC; (b) establish the GJMC at a time deemed appropriate by the
JSC; (c) resolve disputes, disagreements and deadlocks unresolved by the JDC,
the GJMC, or the JMC; (d) review and approve, when necessary or appropriate, the
Development Plans and Marketing Plans for Collaboration Products and any
material amendments to the Development Plans and Marketing Plans; and (e) have
such other responsibilities as may be assigned to the Joint Steering Committee
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.
               (i) Meetings. The Joint Steering Committee shall meet in person
at least one (1) time during every Calendar Year and at least two (2) times in
person or by telephone or videoconference during every Calendar Year, and more
frequently as GSK and HGS deem appropriate or as required to resolve disputes,
disagreements or deadlocks in the other committees, on such dates, and at such
places and times, as such Parties shall agree;
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24



--------------------------------------------------------------------------------



 



provided that the Parties shall endeavor to have the first meeting of the Joint
Steering Committee within thirty (30) days after the establishment of the Joint
Steering Committee. Meetings of the Joint Steering Committee that are held in
person shall alternate between offices of GSK and HGS, or such other place as
such Parties may agree. The members of the Joint Steering Committee also may
convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate. Meetings of the JSC may be held in person or by
teleconference, as may be determined by the JSC.
          3.1.3 Decision Making. All decisions of the JSC shall be made by
unanimous vote, with each Party having one vote. Reasonable efforts will be made
to come to a consensus decision. With respect to any issue, if the Joint
Steering Committee cannot reach consensus within [***] after the matter has been
brought to the Joint Steering Committee’s attention, then all Development issues
shall be referred to the Chief Executive Officer of HGS and the Chairman ,
Research & Development of GSK for resolution and all Commercialization issues
shall be referred to the Chief Executive Officer of HGS and the President of
Pharmaceutical Operations of GSK for resolution (in each case, the “Senior
Officers”).
3.2 Joint Development Committee.
          3.2.1 Members. Within thirty (30) days after the Effective Date, the
Parties shall establish a joint development committee (the “JDC”), and GSK and
HGS shall designate representatives, up to a maximum total of eight (8) members
on such Joint Development Committee. HGS and GSK will co-chair the JDC. The
chairpersons shall be members of the JDC. The representation of the Parties on
the JDC shall be determined by the Parties. Functional areas required to
participate at JDC meetings will be determined by the Parties based on topics
and agendas scheduled for such meeting. Each of GSK and HGS may replace any or
all of its representatives on the Joint Development Committee at any time upon
written notice to the other Party. Such functional-area representatives shall
include individuals who have experience in Clinical Studies, clinical
operations, regulatory activities, Commercialization, and expertise in
pharmaceutical drug development. GSK and HGS each may, on advance written
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25



--------------------------------------------------------------------------------



 



notice to the other Party, invite non-voting, ad hoc representatives of such
Party to attend meetings of the Joint Development Committee.
          3.2.2 Responsibilities. The JDC will perform the following functions:
(i) evaluate the scientific and commercial feasibility for, and direct, any
Development of Collaboration Product for all indications being jointly Developed
by the Parties pursuant to Section 4.2 below and/or additional dosage forms in
the Territory, and recommend and approve the budget for the Development Expenses
for related Development of the Lead Indication, Minor Indications and Additional
Indications; (ii) manage and oversee the preparation and implementation of
Development Plans including agreeing to any future Development work required,
including but not limited to clinical protocol design and endpoint measures for
Phase III Clinical Studies and Phase IV Clinical Studies on the Collaboration
Product for the Lead Indication in the Territory (including all post-approval
studies and activities required to obtain desired Collaboration Product
Labeling), and recommend the budget for any such Phase III Clinical Studies and
Phase IV Clinical Studies for Minor Indications and Additional Indications;
(iii) approve the Target Product Profile for the Collaboration Product, which
will include clinical and commercial attributes, for the Lead Indication and
each Additional Indication approved by the JDC in accordance with Section 3.2.5;
(iv) each year beginning with the first full Calendar Year after the Effective
Date, update and amend the initial Development Plans for the following Calendar
Year; (v) determine whether the Collaboration Product achieved the mutually
agreed Target Product Profile for the relevant indication; (vi) make any
material amendments or modifications to the Development Plans; (vii) coordinate
and monitor regulatory strategy and activities for the Collaboration Products in
accordance with Article 8; (viii) at each meeting of the Joint Development
Committee, review a comparison of actual Development Expenses for the Lead
Indication as well as Development Expenses for Minor Indications and Additional
Indications to the budgeted Development Expenses for such indications for the
United States in the Development Plan for the year-to-date, as current as
practicable to a date immediately prior to the date of the meeting; (ix) review
and approve decisions to either move forward or abandon the Development of
Collaboration Products; (x) establish FTE rates for tracking and reimbursement
of internal costs that form part of the Development Expenses for the Lead
Indication, Minor Indications and Additional Indications; and (xi) have such
other responsibilities as may be assigned to the Joint

26



--------------------------------------------------------------------------------



 



Development Committee pursuant to this Agreement or as may be mutually agreed
upon by the Parties from time to time.
          3.2.3 Meetings. The Joint Development Committee shall meet in person
at least once during every Calendar Quarter, and more frequently as GSK and HGS
deem appropriate or as reasonably requested by either such Party, on such dates,
and at such places and times, as such Parties shall agree; provided that the
Parties shall endeavor to have the first meeting of the Joint Development
Committee within thirty (30) days after the establishment of the Joint
Development Committee. Meetings of the Joint Development Committee shall
alternate between the offices of GSK and HGS, or such other place as the Parties
may agree. The members of the Joint Development Committee also may convene or be
polled or consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate.
          3.2.4 Development Budget. The Joint Development Committee shall review
on a quarterly basis the actual Development Expenses against the budget for such
expenses in the applicable Calendar Year. If in the course of its quarterly
review of Development Expenses, the Joint Development Committee should determine
that for any study or activity the actual amounts incurred are likely to be
higher than budgeted, the Joint Development Committee shall review the reasons
for such potential overrun and determine whether such overrun is appropriate. If
the Joint Development Committee determines that such overrun is appropriate, the
Joint Development Committee will assess whether such overrun is likely to result
in an overrun of the budget for Development Expenses and if required, will agree
on a revised budget for such Development Expenses for subsequent approval by the
Joint Steering Committee.
          3.2.5 Decision Making. All decisions of the JDC shall be made by
unanimous vote, with each Party having one vote. Reasonable efforts will be made
to come to a consensus decision, but any matters that cannot be resolved by the
JDC will be presented to the JSC for resolution, in accordance with Section 3.1
above.
3.3 Global and Regional Joint Marketing Committees.

27



--------------------------------------------------------------------------------



 



          3.3.1 Global Joint Marketing Committee.
               (i) Members. At a time agreed upon by the JSC, the Parties shall
form a global joint marketing committee (“GJMC”). The Parties shall each
designate up to eight (8) representatives for membership on the GJMC. Membership
shall include representation from among each Party’s commercial development and
finance departments. The GJMC shall be co-chaired by GSK and HGS and each
chairperson shall be a member of the GJMC. Each Party shall have one (1) vote on
each matter brought before the GJMC, regardless of the number of representatives
present from each Party. At least two (2) representatives from each Party shall
be present to represent a quorum for voting purposes. In addition, the GJMC may
from time to time include additional non-voting ad-hoc representatives from
either Party on specific issues as the need arises.
               (ii) Responsibilities. The purpose of the initial meeting shall
be to review the current status of the Commercialization of Collaboration
Product in the Territory, prepare the Marketing Plan, and agree on an
operational charter that shall set forth the principles and guidelines for the
governance of the GJMC. Furthermore, the GJMC shall (a) determine and establish,
and as required from time to time to modify, the Marketing Plan for
Collaboration Product for each Region, including the establishment of the
Regional Joint Marketing Committees (“RJMCs”) for each Region in the Territory;
(b) approve the budget for the Marketing Expenses for Commercialization of the
Collaboration Product; (c) oversee the Commercialization of Collaboration
Product, as managed and implemented by the applicable Regional Joint Marketing
Committee, including approving the pricing in all markets and Third Party
commercial partners in all countries in the Territory; (d) approve the Product
Trademarks for the Collaboration Product (e) establish sales force FTE rates for
tracking and reimbursement of costs that form part of the Marketing Expenses,
including sales force FTE Costs, (f) upon determining the price for the
Collaboration Product, agree on Distribution Costs as percentage of Net Sales,
to be reconciled and adjusted periodically thereafter, and (g) unless as
otherwise set forth in this Agreement, settle unresolved disputes or
disagreements of a RJMC.

28



--------------------------------------------------------------------------------



 



               (iii) Meetings. The first meeting of the GJMC shall occur within
thirty (30) days after the formation of the GJMC. Thereafter, meetings shall be
held once each Calendar Quarter. The location of such meetings shall alternate
between sites selected by GSK and HGS, unless otherwise agreed upon between the
Parties. GJMC meetings need not necessarily be face-to-face meetings but, upon
the agreement of both Parties, can be via other methods of communication such as
teleconferences and/or videoconference.
               (iv) Decision Making. All decisions of the GJMC shall be made by
unanimous vote of the Parties, with each Party getting one (1) vote. All such
decisions shall be final and binding upon both Parties; provided that if a
dispute cannot be settled by the GJMC after good faith attempts, then such
matter shall be presented to the JSC for resolution in accordance with Section
3.1 above.
          3.3.2 Regional Joint Marketing Committees.
               (i) Members. At a time agreed on by the GJMC, the Parties shall
form teams of appropriate personnel from both GSK and HGS to manage and
implement the Marketing Plan for Collaboration Product in each Region. The RJMCs
shall each consist of representatives from GSK and HGS. HGS and GSK will
co-chair the RJMC for the United States and GSK shall chair the RJMCs for the
remaining Regions. The timing of the first meeting of each RJMC shall be
determined by the GJMC.
               (ii) Responsibilities. The RJMCs shall oversee aspects of the
Co-Promotion and Commercialization of a Collaboration Product for the relevant
Region, including but not limited to: (a) determining the budget for Marketing
Expenses and reviewing and approving the strategy and tactics for Co-Promoting
Collaboration Product in the respective Regions; (b) developing the regional
Marketing Plan for approval by the GJMC, (c) recommending to the GJMC in which
countries in the respective Regions the Collaboration Product will be
Co-Promoted and sold; (d) recommending to the GJMC pricing for the Collaboration
Product; (e) determining the respective number of Sales Representatives from
each Party that will Co-Promote the Collaboration Product to deliver the agreed
number of Details for

29



--------------------------------------------------------------------------------



 



the desired coverage, and (f) creating, reviewing and approving the content of
Promotional Materials, and level of promotional spend, based on market potential
and best commercial judgment, all in conformance with applicable Laws.
               (iii) Meetings. Meetings of each RJMC shall be held on a
quarterly basis. The location of each RJMC’s meetings shall alternate between
sites selected by GSK and HGS, unless otherwise agreed upon between the Parties,
with the first meeting to be held at GSK’s offices. RJMC meetings need not
necessarily be face-to-face meetings, but upon the agreement of both Parties can
be via other methods of communication such as teleconferences and/or
videoconferences.
               (iv) Decision Making. All decisions of the RJMC shall be made by
unanimous vote of the Parties, with each Party getting one (1) vote. All such
decisions shall be final and binding upon both Parties, provided that, if any
dispute cannot be settled by a RJMC after good faith attempts, then such
decision shall be presented to the head of each Party’s pharmaceutical division
for such country, or their designee. If the dispute remains unresolved after
[***] following such presentation, then such dispute shall be referred to the
GJMC for resolution in accordance with Section 3.3.1(iv) above.
          3.3.3 Marketing Budget. The Global Joint Marketing Committee shall
review each Calendar Quarter the actual Marketing Expenses against the budgeted
Marketing Expenses as developed by the RJMC in the applicable Calendar Year. If
in the course of its quarterly review of Marketing Expenses, the GJMC should
determine for any Collaboration Product that for any study or activity the
actual amounts incurred are likely to be higher than those budgeted, the GJMC
shall review the reasons for such potential overrun and determine whether such
overrun is appropriate. If the GJMC determines that such overrun is appropriate,
the GJMC will assess whether such overrun is likely to result in an overrun of
the budget for Marketing Expenses for such Collaboration Product on an annual
basis and if required, will agree on a revised budget for such Marketing
Expenses for such Collaboration Product for subsequent approval by the GJMC. If
the GJMC determines that such overrun is not appropriate, the GJMC will take
such actions as required to remedy the situation.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

30



--------------------------------------------------------------------------------



 



3.4 Joint Manufacturing Committee. As soon as reasonably practicable after the
execution by the Parties of a separate manufacture, supply and quality agreement
in accordance with Article 9 herein, the Parties shall form a joint
manufacturing committee (“JMC”). The separate manufacture, supply and quality
agreement entered into by the Parties in accordance with Article 9 shall govern
the structure of the JMC, including the JMC’s membership, responsibilities, and
decision-making authority, provided that the JMC shall be responsible, at a
minimum, for reviewing and approving the Development Expenses that are
associated with the Manufacture of Clinical Supplies of Collaboration Product
and Cost of Goods and further provided that all unresolved disputes shall be
referred to the JSC for resolution.
3.5 Minutes of Committee Meetings. Definitive minutes of all Committee meetings
shall be finalized no later than thirty (30) days after the meeting to which the
minutes pertain as follows:
          3.5.1 Distribution of Minutes. Within ten (10) days after a Committee
meeting, the secretary of such Committee shall prepare and distribute to all
members of such Committee draft minutes of the meeting. Such minutes shall
provide a list of any issues yet to be resolved, either within such Committee or
through the relevant resolution process.
          3.5.2 Review of Minutes. The members of each Committee shall have ten
(10) days after receiving such draft minutes to collect comments thereon and
provide them to the secretary of such Committee.
          3.5.3 Discussion of Comments. Upon the expiration of such second ten
(10) day period, the Parties shall have an additional ten (10) days to discuss
each other’s comments and finalize the minutes.
          3.5.4 The secretary from each RJMC shall provide the GJMC with a copy
of the minutes no later than thirty (30) days after they have been approved by
the RJMC.

31



--------------------------------------------------------------------------------



 



3.6 Expenses. Each Party shall be responsible for all travel and related costs
and expenses for its members and other representatives to attend meetings of,
and otherwise participate on, a Committee. All travel and related costs and
expenses to attend Committee meetings shall not be considered part of the
Development Expenses or the Promotional Expenses.
3.7 Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual(s) to act as the alliance manager for such Party
(“Alliance Manager”) during the term of this Agreement. Each Alliance Manager
shall thereafter be permitted to attend any Committee meeting as a non-voting
observer. The Alliance Managers shall be the primary point of contact for the
Parties regarding activities contemplated by this Agreement and shall facilitate
all such activities hereunder, including, but not limited to, the exchange of
information between the Parties. The Alliance Managers shall be responsible for
assisting the Committees in performing their oversight responsibilities. The
name and contact information for such Alliance Managers, as well as any
replacements chosen by HGS or GSK, in their sole discretion, from time to time,
shall be promptly provided to the other Party in accordance with Section 16.3 of
this Agreement.
ARTICLE 4

DEVELOPMENT OF COLLABORATION PRODUCTS
4.1 Responsibilities of the Parties. Subject to the general oversight of the
JDC, and subject in all instances to the specific provisions relating to
regulatory matters referred to in Article 8, the Parties shall use Diligent
Efforts to Develop the Collaboration Products for Commercialization. Each Party
shall perform the Development activities assigned to it pursuant to the
Development Plan, all in accordance with the Development Plan for a
Collaboration Product. Additionally, GSK shall provide three (3) expert clinical
operations personnel to assist HGS with the enrollment and monitoring of the
Phase III Clinical Studies, particularly outside the United States and western
European countries.
4.2 Development Expenses. The Parties agree that all JDC-approved Development
Expenses for the Lead Indication arising after June 30, 2006 and all Development
Expenses for Minor

32



--------------------------------------------------------------------------------



 



Indications will be shared equally by GSK and HGS, through reimbursement of such
Development Expenses as set forth in Section 6.6.1 below, if necessary.
4.3 Development Expenses for Additional Indications. At any time after the
Effective Date, either Party may make a written proposal to the Joint
Development Committee regarding the Development of a Collaboration Product in an
Additional Indication. Such proposal shall include (i) any data and other
information in its possession which may be relevant to the use of the
Collaboration Product in the proposed Additional Indication, (ii) a reasonably
detailed outline of the major Development activities required to obtain
Regulatory Approval for the Collaboration Product for such proposed Additional
Indication in the Territory, including a timeline for performing such
activities, (iii) an estimated budget for the expected Development Expenses to
be incurred in Developing the Collaboration Product for such proposed Additional
Indication, (iv) an appropriate market analysis of the for the Collaboration
Product for the proposed Additional Indication (including market size and
competitive analysis), and (v) preliminary sales forecasts for the sale of the
Collaboration Product for the proposed Additional Indication. Thereafter, the
JDC shall meet in order to review such proposal.
          4.3.1 Co-Development of Additional Indication. With respect to a
proposal pursuant to Section 4.3, if the JDC unanimously accepts, or if the JDC
cannot agree and the JSC unanimously accepts, such proposal, the Joint
Development Committee shall prepare a Development Plan for Development of the
Collaboration Product for such Additional Indication and all JDC-approved
Development Expenses for the Development of the Collaboration Product for the
Additional Indication shall be shared equally by the Parties.
          4.3.2 Independent Development and Commercialization of Additional
Indications. If the JDC or the JSC, as applicable, cannot agree to jointly
Develop the Collaboration Product in an Additional Indication pursuant to the
procedure set forth in Sections 4.3 and 4.3.1 above due to a Party deciding in
good faith, using its normal decision making practices for a similar product,
that such Party does not wish to pursue such Additional Indication, and if one
Party still desires to Develop and Commercialize the Collaboration Product for
such Additional Indication (“Developing Party”), the Developing Party may do so
on its own,

33



--------------------------------------------------------------------------------



 



at its sole cost and expense and without the oversight of the JDC, provided
that: (i) the Development or Commercialization of such Additional Indication
does not adversely impact the Development and Commercialization of the
Collaboration Product in the Lead Indication; and (ii) the Developing Party
takes into account the goal of optimizing the best overall commercial potential
of the Collaboration Products in the Lead Indication. The other Party
(“Non-Developing Party”) retains the right to opt-in to further Develop and
Commercialize the Collaboration Product for the Additional Indication in concert
with the Developing Party [***]. In the event the Non-Developing Party exercises
its right to opt in to the Development of the Collaboration Product for the
Additional Indication, the Parties shall thereafter share equally in the
Development Expenses for such Additional Indication, subject to Section 4.3.3
below, and all terms and conditions of this Agreement shall apply to the further
Development of the Collaboration Product for such Additional Indication.
Furthermore, upon opting in to the Development of the Collaboration Product for
such Additional Indication, the Non-Developing Party shall reimburse the
Developing Party [***] of all Development Expenses actually incurred prior to
the exercise by the Non-Developing Party of its right to opt-in to the
Development of the Collaboration Product for such Additional Indication,
provided all such Development Expenses to be reimbursed will be reviewed and
approved prior to such payment by the JDC. If the Non-Developing Party elects
not to exercise its opt-in right [***], the Non-Developing Party shall have no
further rights or obligations with respect to the Development and
Commercialization of the Collaboration Product for such Additional Indication.
For clarity, the Developing Party shall not enter into any agreement with any
Third Party which would in any way limit the rights of the Non-Developing Party
to opt-in to the Development of the Additional Indication.
          4.3.3 Right to Reduce Level of Funding of Development of Collaboration
Product for Additional Indications Only. On an Additional
Indication-by-Additional Indication basis, each Party shall have the right to
bear less than fifty percent (50%) of the Development Expenses for Phase III
Clinical Studies incurred in the Development of the Collaboration Product for an
Additional Indication, and thereby receive [***]. In order for a Party to
receive any share of the Net Profits on the sale of the Collaboration Product
for a specific indication, a Party must bear at least [***] of the Development
Expenses for Phase III Clinical Trials incurred in the Development of the
Collaboration Product for such indication.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

34



--------------------------------------------------------------------------------



 



               (i) In the event a Party bears at least [***] of such Development
Expenses, that Party shall have the right to actively participate in the
Development and Commercialization of the Collaboration Product for such
Additional Indication, through either conducting Development activities pursuant
to the Development Plan or through its participation on the JDC and receive
[***].
               (ii) In the event one Party elects not to bear at least [***] of
the Development Expenses for Phase III Clinical Studies incurred in the
Development of the Collaboration Product for a specific Additional Indication,
then the other Party has the right to control all Development and
Commercialization activities associated with the Collaboration Product for such
Additional Indication and shall assume one hundred percent (100%) of the
Development Expenses and Marketing Expenses incurred in the Development and
Commercialization of the Collaboration Product for such Additional Indication
and thereby receive one hundred percent (100%) of the Net Profits on the sale of
such Collaboration Product for such Additional Indication.
               (iii) If a Party’s election to bear less than fifty percent (50%)
of all Development Expenses incurred in the Development of the Collaboration
Product for an Additional Indication in any country will affect that Party’s
level of effort and personnel involved in the Development of the Collaboration
Product in such country, the Parties will work together, through the appropriate
Committee, to amend the Development Plan to properly reflect each Party’s
responsibilities for Development of the Collaboration Product for such
Additional Indication in such country.
4.4 Costs Incurred Prior to July 1, 2006. HGS will be solely responsible for all
costs associated with the Collaboration Product and incurred prior to July 1,
2006.
4.5 Capital Expenditures. Any capital expenditures incurred by either Party
after the Effective Date of the Agreement which a Party seeks to include as
Development Expenses must be approved in advance by the JDC. The JDC will
determine the percentage of such capital expenditures that
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

35



--------------------------------------------------------------------------------



 



were incurred in order to enable the Development of the Collaboration Product
for the Lead Indication and Additional Indications that are being Developed by
both Parties and such percentage will [***].
4.6 Payment of Expenses; Development Expense Account. Subject to each Party’s
[***] to fund Development Expenses for Additional Indications as set forth in
Section 4.3 above and Reconciliation as provided in Article 6, each Party shall
be responsible to pay for all Development Expenses incurred in performing its
obligations in connection with any Development activities under a Development
Plan. Each Party shall charge all such Development Expenses so incurred to a
separate account created by it on its books and records solely for the purpose
of tracking Development Expenses, and identifying all Development Expenses by
Collaboration Product and indication being Developed on an
indication-by-indication basis.
4.7 Other Development Expenses. Neither Party shall have the right to obligate
the other Party to finance any Development Expenses or conduct any Development
activities to which it has not agreed, through the JDC.
4.8 Development Plans. The Development Plan for the Collaboration Product for
the Lead Indication, which the Parties hereby approve, is attached to this
Agreement as Appendix B. Prior to the end of each Calendar Year beginning with
the first full Calendar Year after the Effective Date, the Joint Development
Committee shall review and approve any proposed Development Plan for the
Development of the Lead Indication and for Minor Indications and Additional
Indications and, prior to the end of each Calendar Year, the Joint Development
Committee shall update and amend any Development Plan in order to prepare for
the Development of the Collaboration Product for such indication for the
following Calendar Year.
          4.8.1 Criteria for Development Plans. The Development Plan shall
contain at a minimum a list and description of preclinical and clinical
activities, timelines for the performance of studies in support of the
Development activities for such Collaboration Product and a budget for the
Development Expenses to complete such Development activities.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

36



--------------------------------------------------------------------------------



 



          4.8.2 Implementation of Development Plans. Each Party will inform the
Joint Development Committee of ongoing implementation of the Development Plan
and consider timely recommendations for improving Development activities
assigned to such Party under the Development Plan. In connection with the
preparation and implementation of the Development Plan, HGS and GSK will make
available to the Joint Development Committee any information then in their
possession pertaining to the Collaboration Products useful for such Development
activities.
          4.8.3 Budget for Development Expenses. The budget for proposed
Development Expenses for the Lead Indication and for Additional Indications of
the Collaboration Product to be Developed and Commercialized shall be set forth
in the Development Plan. Such budget shall be sufficient to fund all necessary
Clinical Studies and related activities necessary to obtain Regulatory Approval
for such Collaboration Product in the relevant indication and generate data
otherwise necessary for Commercialization as agreed by the JSC.
ARTICLE 5

CO-PROMOTION, DETAILING AND COMMERCIALIZATION
5.1 Co-Promotion.
          5.1.1 The Parties shall Commercialize and Co-Promote Collaboration
Products in each country in the Territory in which the Parties, through the
GJMC, mutually agree that Commercialization and Co-Promotion is desirable. The
Parties shall attempt to coordinate their Co-Promotion efforts in the Territory
to the extent legally permissible.
          5.1.2 The Parties agree that all JDC-approved Marketing Expenses
incurred for Phase IV Clinical Studies for the Lead Indication for the
Collaboration Product shall be shared equally by the Parties, through
reimbursement of such Marketing Expenses as set forth in Section 6.6.1 below.
With respect to all other Marketing Expenses, [***]. Each Party shall charge all
such Marketing Expenses so incurred to a separate account created by it on its
books
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

37



--------------------------------------------------------------------------------



 



and records solely for the purpose of tracking Marketing Expenses, and
identifying all Marketing Expenses by Collaboration Product being Commercialized
on an indication-by-indication basis.
          5.1.3 During the Active Period, each Party shall Detail and Co-Promote
Collaboration Product in the Territory in accordance with the Marketing Plan, as
amended from time to time and maximize sales and market share of Collaboration
Product in the Territory. HGS shall Develop and Commercialize Collaboration
Product in the Territory during the Tail Period. During the Active Period, each
Party shall provide the number of Details in the Territory as set forth in the
Marketing Plan.
5.2 Marketing Plans. The RJMC shall be responsible for preparing and
implementing a Marketing Plan for the each Region for each Collaboration
Product, subject to the approval of the Marketing Plan by the GJMC. Each
Marketing Plan shall define the goals and objectives for Commercializing the
Collaboration Products in the pertinent Calendar Year consistent with the
applicable Development Plan and the Laws of the respective Regions.
          5.2.1 Updating Marketing Plan. Each year beginning with the first full
Calendar Year after the establishment of the GJMC, each RJMC shall review and
propose any amendments to the Marketing Plan for submission of such proposed
amendments to the Global Joint Steering Committee no later than October 1 of
such year for review and approval. The Parties shall obtain final corporate
approval for the final budgets for the amendments to the Marketing Plan prior to
the end of each Calendar Year.
          5.2.2 Contents of Each Marketing Plan. Each Marketing Plan shall
encompass Commercialization activities for one (1) Calendar Year, or as
otherwise agreed by the Parties. The Marketing Plan shall contain at a minimum:
(a) minimum Detail Requirements for each Party, including a firm indication of
the number of Sales Representatives and Details to be provided by each party in
such period; (b) the rate for sales force FTE Costs for each Party; (c) market
research and strategy, including market size, dynamics, growth, customer
segmentation, competitive analysis and Collaboration Product positioning;
(d) annual sales forecasts; (e) advertising and promotion programs and
strategies, including sales literature, promotional

38



--------------------------------------------------------------------------------



 



premiums, media plans, symposia and speaker programs; (f) sales plans and
activity, including sales force training, and for each Party, development of
appropriate sales training materials, and strategy and budget for Samples, and
(g) the budgeted Marketing Expenses for the Collaboration Product for each
indication.
          5.2.3 Budget for Marketing Expenses. Each Marketing Plan shall set
forth the total budget for Marketing Expenses for such Collaboration Product.
Such Marketing Expense budget shall be sufficient to fund all necessary
pre-launch, launch and related activities necessary to optimize
Commercialization of each Collaboration Product for each indication approved by
the JDC or JSC, as applicable, including sales force FTE Costs for each Party.
In the event that Marketing Expenses incurred by a Party exceed the budgeted
Marketing Expenses, the Party incurring such excess Marketing Expenses shall be
solely responsible for such expenses unless otherwise mutually agreed in writing
by the Parties through the GJMC.
5.3 Funding of Marketing Expenses for Commercialization Activities. Except as
otherwise provided in Section 5.3.1 below, each Party will bear fifty percent
(50%) of the Marketing Expenses, through reimbursement of the other Party’s
Marketing Expenses as set forth in Section 6.6.1 below, if necessary, for the
Commercialization of Collaboration Product in the Territory.
          5.3.1 Party’s Right to Reduce Level of Funding of Commercialization of
Collaboration Product. On a country-by-country and indication-by-indication
basis, either Party shall have the right to bear less than fifty percent (50%)
of the Marketing Expenses incurred for the Commercialization of Collaboration
Product for the Lead Indication or Additional Indications, and thereby receive
[***]. In order for a Party to receive any share of the Net Profits on the sale
of the Collaboration Product for such indication in a country, a Party must bear
at least [***] of the Marketing Expenses incurred in the Commercialization,
including Co-Promotion, of the Collaboration Product for such indication. A
Party shall have the right to elect to bear less than fifty percent (50%) of the
Marketing Expenses incurred for the Commercialization of Collaboration Product
[***] prior written notice; provided, however, that during such [***], the Party
electing such right shall continue to use Diligent Efforts to perform its
obligations under the Agreement and shall not unreasonably withhold consent on
issues
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

39



--------------------------------------------------------------------------------



 



related to Commercialization of the Collaboration Product for such indication,
such as spending. For clarity, if a Party elects to bear less than fifty percent
(50%) of the Marketing Expenses incurred for the Commercialization of
Collaboration Product for an indication, that Party shall not have the right to
thereafter increase its share of the Marketing Expenses in order to receive a
greater share of the Net Profits.
               (i) In the event a Party bears at least [***] of such Marketing
Expenses involved in Commercializing the Collaboration Product for such
indication in a country, that Party shall have the right to actively participate
in the promotional activities associated with the Collaboration Product for such
indication in such country, including the right to Commercialize and Co-Promote
the Collaboration Product for such indication in such country, and receive
[***].
               (ii) In the event one Party elects not to bear at least [***] of
the Marketing Expenses incurred in the Commercialization of the Collaboration
Product for a specific indication in a country, then the other Party has the
right to control all Commercialization activities associated with the
Collaboration Product for such indication in such country and shall assume one
hundred percent (100%) of the Marketing Expenses incurred in the
Commercialization of the Collaboration Product for such indication and thereby
receive a greater percentage of the Net Profits on the sale of such
Collaboration Product in such country.
               (iii) Notwithstanding anything to the contrary contained in this
Article 5, in the event that GSK elects to bear less than [***] of all Marketing
Expenses incurred in the Commercialization of the Collaboration Product in any
country in the European Union, GSK will continue to own all Regulatory Approvals
applicable to Collaboration Product in such country and GSK will have no
obligation to assign and/or surrender such Regulatory Approvals and Regulatory
Applications to HGS; however, GSK will promptly designate HGS or HGS’ designee
as GSK’s local representative in such country with respect to the Development
and Commercialization of Collaboration Product and GSK will take all actions
reasonably necessary to effectuate such designation, including, without
limitation, by making such filings as may be
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

40



--------------------------------------------------------------------------------



 



required with Regulatory Authorities and other Governmental Authorities in such
country that may be necessary to record such designation.
               (iv) If a Party’s election to bear less than fifty percent (50%)
of all Marketing Expenses incurred in the Commercialization of the Collaboration
Product for an indication in any country will affect that Party’s level of
effort and personnel involved in the Commercialization of the Collaboration
Product in such country, the Parties will work together, through the appropriate
Committee, to amend the Marketing Plan to properly reflect each Party’s
responsibilities for Commercialization of the Collaboration Product in such
country.
          5.3.2 Neither Party shall have the right to obligate the other Party
to finance any Commercialization activities or pay any Marketing Expenses to
which it has not agreed, through the GJMC or the RJMC, as applicable.
5.4 Commercialization Responsibilities.
          5.4.1 HGS Responsibilities. HGS shall have the sole right and
responsibility to record all payments for sales of Collaboration Products
throughout the United States and GSK shall have the sole right and
responsibility to [***]. HGS shall use Diligent Efforts to employ an appropriate
management infrastructure to supervise the Sales Representatives required to
oversee HGS obligations to perform Detail Requirements and marketing staff of
sufficient size to establish, maintain and implement the Marketing Plan for the
Collaboration Products; and HGS shall also be responsible for all medical
inquiries in the Territory as set forth in Section 8.2.4 and Regional medical
scientists relating to Collaboration Product, unless otherwise agreed upon by
the Parties.
          5.4.2 GSK Responsibilities. GSK shall have the sole right and
responsibility to [***]. With respect to sales of Collaboration Product in the
United States, GSK shall [***], in accordance with Section 5.4.1 above.
Furthermore, GSK shall be solely responsible for the distribution of
Collaboration Product in the Territory during the term of the Agreement in
accordance with Article 9.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

41



--------------------------------------------------------------------------------



 



5.5 Detailing Efforts.
          5.5.1 Any Co-Promotion and Detailing activities conducted by the
Parties shall be conducted in accordance with the terms of this Agreement and
the Marketing Plan and as directed by the GJMC and the applicable RJMC. The
Parties shall only use Promotional Materials approved by the applicable RJMC. No
Party shall be required to undertake any activity under this Agreement which it
believes, in good faith, would violate any Laws. In the event of a conflict
between the policies of each Party with respect to Promotional Materials or
Co-Promotion and Detailing activities, the GJMC or the relevant RJMC shall
determine which policy will be followed.
          5.5.2 Detailing and Marketing Requirements. The RJMC shall determine
the targeted number of total Details, Primary Details and Secondary Details to
be performed by each Party during each Calendar Year and the Target Audience for
such Details (the “Detail Requirements”). Such Detailing Requirements shall be
set forth in the Marketing Plan.
          5.5.3 Detailing Reports. Within thirty (30) days following the end of
each Calendar Quarter, each Party shall provide the RJMC with a report setting
forth, in such detail and form as the RJMC shall require, an internal detailing
report, which shall be based upon each Party’s internal Call reporting and
Detailing auditing system and which shall include the total number of Details,
including Primary Details and Secondary Details, actually performed by such
Party, segmented by health care professional specialty of the Target Audience
during the immediately preceding Calendar Quarter (“Internal Detailing Report”).
          5.5.4 Records and Audits Pertaining to Details. At any time during the
Term of this Agreement, but not more than twice every Calendar Quarter, each
Party agrees to make available to the other Party, upon reasonable advance
notice, such books and records necessary to verify the accuracy of such Internal
Detailing Report with respect to any Calendar Quarter ending not more than
twelve (12) Calendar Quarters prior to the date of such request. Unless the
auditing Party has notified the other party of an issue relating to verifying an
Internal Detailing

42



--------------------------------------------------------------------------------



 



Report for a particular Calendar Quarter, such other Party shall be released
from any liability or accountability to the auditing Party for Detailing in any
Calendar Quarter ending more than twelve (12) Calendar Quarters prior to the
initiation of such verification process by the auditing Party. In the event of
an unresolved dispute regarding the number of Details actually performed by a
Party based on such Party’s internal Call reporting and Detail auditing system,
the Parties hereby agree that such Party’s internal Call reporting and Detail
auditing system may be correlated (on a trend basis only) with the Dispute
Detailing Audit Data. Such correlation may be used by the auditing Party in any
arbitration proceeding with respect to any dispute regarding Detailing under
this Agreement.
5.6 Training.
          5.6.1 Training Plans. The RJMC shall develop training plans for Sales
Representatives of each Party responsible for Co-Promoting Collaboration Product
and shall determine which Party shall own such training plans. Such training
plans shall be incorporated into the Marketing Plan for the Collaboration
Product. The Party that owns such training plans shall grant the other Party the
right to use such training plans for use with Commercializing the Collaboration
Product, and GSK and HGS shall, each at each Party’s own expense, comply with
the training plan contained in any Marketing Plan which is otherwise consistent
with provisions of this Agreement. Each Party will be responsible for
supervising, training and maintaining its Sales Representatives as may be
required to Detail the Collaboration Products as provided herein or in the
applicable Marketing Plan, such training to include a reasonable proficiency
examination relevant to the Collaboration Products for all Sales Representatives
who will be engaged in Detailing on an as-needed basis as determined by the
GJMC, at such Party’s own cost and expense. HGS shall have the right to
participate in the training programs of GSK, and GSK shall have the right to
participate in the training programs of HGS, for the purpose of ensuring overall
consistency in the training programs for the Collaboration Products. All costs
and expenses incurred by each Party for supervising, training and maintaining
its Sales Representatives pursuant to the Marketing Plan shall not be considered
Marketing Expenses or sales force FTE Costs and shall not be reimbursable under
Article 6.

43



--------------------------------------------------------------------------------



 



          5.6.2 Assistance. During the Active Period, each Party shall make
available to the other for use in connection with Co-Promoting the Collaboration
Products, to the extent reasonable, assistance and services relating to such
Co-Promotion, including, but not limited to, providing the other Party, free of
charge and in a timely manner, with a master copy of such training materials
relating to Collaboration Products as such Party has used and/or intends to use
in connection with the training of its Sales Representatives, including but not
limited to learning units and any other printed, audio and video training
materials. To the extent the other Party wishes to use such training materials
in the training of its own Sales Representatives, it will be responsible for
obtaining all necessary licenses and for reproducing such training materials, at
its own cost and expense.
          5.6.3 Training of Sales Representatives. All Sales Representatives of
a Party have received, or will receive in a timely manner, appropriate training
on proper marketing and sales techniques to be used in promoting pharmaceutical
products in accordance with applicable Laws.
          5.6.4 Joint Marketing and Sales Meetings. The Parties shall plan and
implement periodic joint sales and marketing meeting, including a national
launch meeting, for the Collaboration Product in each country in the Territory
where the Collaboration Product will be Co-Promoted. Each Party shall be solely
responsible for the travel costs and expenses incurred by its own Sales
Representatives for attending such meetings.
5.7 Compliance.
          5.7.1 Each Party shall cause its Sales Representatives responsible for
Detailing and Co-Promoting the Collaboration Product in the Territory to comply
with all Laws and industry standards applicable to the Commercialization of
Collaboration Product, including, without limitation, with respect to the U.S.,
the PDMA.
          5.7.2 Each Party warrants and represents that its Sales
Representatives responsible for Co-Promoting Collaboration Product in the
Territory under this Agreement shall:

44



--------------------------------------------------------------------------------



 



               (i) limit claims of efficacy and safety for Collaboration Product
in the relevant country of the Territory to those that are (A) consistent with
the approved promotional claims in the Marketing Plan and (B) consistent with
the FDA-approved (or relevant regulatory authority-approved, whichever is
applicable) prescribing information for Collaboration Product in such country;
               (ii) not add, delete or modify claims of efficacy and safety in
the promotion of Collaboration Product under this Agreement from those claims of
efficacy and safety that are contained in the Marketing Plan and that are
consistent with the FDA-approved (or relevant regulatory authority-approved,
whichever is applicable) prescribing information and with applicable Law;
               (iii) use only, and not make any changes in Promotional Materials
and literature approved by the RJMC;
               (iv) not make any statement, representation or warranty, oral or
written, to any Third Party concerning the use of the Collaboration Product that
is inconsistent with, or contrary to, the Product Labeling or Promotional
Material, and
               (v) Detail Collaboration Product under this Agreement in
adherence to the Marketing Plan and to applicable legal requirements, as well as
the American Medical Association Gifts to Physicians From Industry Guidelines.
          5.7.3 Samples.
               (i) Sample Records. Each Party shall cause, and shall maintain
written procedures to ensure that all of its Sales Representatives comply with
all applicable Laws relating to the storage and distribution of, and
accountability for, Samples of Collaboration Product. Each Party shall notify
the other within forty-eight (48) hours of learning of any instances of theft or
significant loss, or upon such Party having reason to believe there has been a

45



--------------------------------------------------------------------------------



 



diversion or falsification of a Sample record, or other instances of
non-compliance with any Laws regarding Samples of Collaboration Product. Any and
all records, reports or other documentation with respect to Samples of
Collaboration Product for distribution in the Territory shall be maintained by
each Party for as long as required by the PDMA, but in no event less than three
(3) years. Each Party shall fully cooperate with the other in production and
delivery of any such documentation as may be requested or required by any other
Governmental Authority.
               (ii) Reports. At the end of each month during the Active Period
that the Parties are Co-Promoting Collaboration Product, each Party shall
provide the other Party with a report, on a country-by-country basis, which
summarizes the manner in which Collaboration Product Samples were distributed by
its Sales Representatives during such month, which report shall include, without
limitation, data on the health care professionals and entities to whom or which
Collaboration Product Samples were distributed and the quantity and type of
Collaboration Product Samples distributed to such health care professionals and
entities.
               (iii) Auditing. Upon reasonable (but not less than five
(5) business days) advance written notice, a Party shall be entitled, at such
Party’s sole expense, to conduct an inspection and audit of the other Party’s
compliance with this Section 5.7.3 at any of the other Party’s owned or
controlled facilities where Samples of Collaboration Product are stored. The
purpose of such inspection and audit shall be solely to ensure reasonable
compliance by such Party with respect to the applicable provisions of the PDMA
as the same apply to each Party’s duties and obligations under this Agreement,
as well as to copy records relating to Collaboration Product Sample receipt,
storage and distribution. The auditing Party shall bear the costs of such audit.
          5.7.4 Compliance with Industry Standards. Each Party shall cause its
Sales Representatives to act in accordance with the highest standards of the
industry and in a professional, ethical and lawful manner and consistent with
the same diligence used with regard to other products marketed by either Party.
          5.7.5 Details.

46



--------------------------------------------------------------------------------



 



               (i) Recording of Details. Each Party shall keep complete and
accurate records of all Details performed by its Sales Representatives in
Co-Promoting in each applicable country of the Territory during the Active
Period. Such records shall include, without limitation, actual health care
professional data, the number of Details, the date or week in which the Detail
was performed and, if available, the location of the Detail. Records of such
Details performed pursuant to this Agreement, whether generated by the Party or
by a Third Party, shall be provided, on a country-by-country basis, by each
Party to the other Party no later than forty (40) days after the end of each
Calendar Quarter during the Active Period.
               (ii) Auditing of Detail Records. Not more than once per Calendar
Year during the Active Period, each Party or its authorized independent public
accountant shall have the right to engage the other Party’s independent public
accountant, at reasonable times and upon providing reasonable notice, to audit
the Detail records of the other Party relating to Co-Promotion of Collaboration
Product pursuant to this Agreement. The Party requesting the audit shall bear
the cost of such audit, unless such audit indicates an overestimate of the
number of Details by the other Party in any country in the Territory by [***]or
more, in which event the other Party shall bear the costs of such audit. The
auditing Party shall make the results of any such examination available to the
other Party.
     5.8 Product Trademarks.
     5.8.1 Procurement and Maintenance of Product Trademarks. GSK shall be
responsible for procurement and maintenance of trademark registrations for such
Product Trademarks and for obtaining acceptance of the Product Trademarks by the
appropriate Regulatory Authority. All costs associated with procuring and
maintaining the trademark registrations for Product Trademarks during the Term
of the Agreement shall be considered part of the Marketing Expenses.
     5.8.2 Use of Product Trademarks. All Collaboration Products Developed and
Commercialized by both HGS and GSK in a country in the Territory shall be sold
in such
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

47



--------------------------------------------------------------------------------



 



country under the Product Trademarks. The Parties shall not use the Product
Trademarks, except in connection with Detailing and Co-Promoting in the
Territory, as provided under this Agreement.
ARTICLE 6

PAYMENTS AND REPORTS
6.1 Initial Payment. In partial consideration for the rights granted to GSK
hereunder, GSK shall pay to HGS Twenty-Four Million U.S. Dollars (US
$24,000,000) within fifteen (15) days (exclusive of bank holidays) of receipt by
GSK of an invoice therefor, such invoice to be sent by HGS on or after the
Effective Date of this Agreement.
6.2 Calculation of Each Party’s Portion of Net Profits.
          6.2.1 When Parties Share Equally in Commercialization of Collaboration
Product.
               (i) Active Period Payments. In countries where the Parties have
invested equally (50/50) in the Marketing Expenses associated with the
Commercialization of the Collaboration Product for an indication, GSK and HGS
will share equally (50/50) in the Net Profits from sales of Collaboration
Product for such indication in that country during the Active Period.
               (ii) Tail Period Payments.
                         (1) In countries where the Parties have invested
equally (50/50) in the Marketing Expenses associated with the Commercialization
of the Collaboration Product for an indication, HGS shall pay to GSK [***].
                         (2) In countries where the Parties have invested
equally (50/50) in the Marketing Expenses associated with the Commercialization
of Collaboration Product for an indication, HGS shall pay to GSK [***].
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

48



--------------------------------------------------------------------------------



 



                         (3) In countries where the Parties have invested
equally (50/50) in the Marketing Expenses associated with the Commercialization
of Collaboration Product for an indication, HGS shall pay to GSK [***].
          6.2.2 When Parties Do Not Share Equally in Marketing Expenses. In
countries where the Parties have not invested equally in the Marketing Expenses
associated with the Commercialization of the Collaboration Product for an
indication, as permitted pursuant to Sections 4.3 and 5.3, including the
limitations included in Section 5.3.1, each Party shall receive a share of the
Net Profits on the sale of the Collaboration Product in such country [***].
6.3 Mechanism to Track Sales. Prior to commercial launch of the Product for the
first Additional Indication, the Parties shall work together to determine a
methodology for tracking and separating sales of the Collaboration Product for
the different indications. Such mechanism shall be reviewed and approved by the
GJMC.
6.4 No Other Payments. Notwithstanding anything to the contrary contained in
this Agreement, neither Party shall have any obligation to make any milestone
payments, license fees/payments, or any other type of payments or fees which are
not expressly stated hereunder to the other Party under this Agreement. In
addition, neither Party shall have any obligation to pay royalties to the other
Party on Net Sales of any Collaboration Product.
6.5 Reports.
          6.5.1 GSK Report. Within sixty (60) days after the end of each
Calendar Quarter, GSK shall submit to HGS a written report (each, a “GSK
Report”) setting forth in reasonable detail the following items during such
Calendar Quarter:
               (i) All JDC-approved Development Expenses incurred by GSK;
               (ii) All GJMC-approved Marketing Expenses (including sales force
FTE Costs) incurred by GSK;
               (iii) Distribution Costs for Collaboration Product;
               (iv) Royalties, if any, paid by GSK to Third Parties, and
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

49



--------------------------------------------------------------------------------



 



               (v) Net Sales of Collaboration Products.
          6.5.2 HGS Report. Within sixty (60) days after the end of each
Calendar Quarter, HGS shall submit to GSK a written report (each, an “HGS
Report”) setting forth in reasonable detail the following items during such
Calendar Quarter:
               (i) All JDC-approved Development Expenses incurred by HGS;
               (ii) All GJMC-approved Marketing Expenses (including sales force
FTE Costs) incurred by HGS;
               (iii) Cost of Goods for the Collaboration Product (except for any
Cost of Goods separately reimbursed under a supply and distribution agreement
between the Parties or Section 9.2.2 of this Agreement);
               (iv) Royalties, if any, paid by HGS to Third Parties, and
               (v) Net Sales of Collaboration Product.
          6.5.3 Estimated Marketing Expenses. After commercial launch of the
Collaboration Product, the Parties will work together to refine the estimated
Marketing Expenses in order to enable the Parties to use the estimated Marketing
Expenses in preparing the GSK Report and HGS Report to facilitate the
reconciliation process outlined in Section 6.6 below.
6.6 Financial Reconciliation.
          6.6.1 Development Expenses and Marketing Expenses. Within twenty
(20) days after the receipt of each Party’s Report in accordance with
Section 6.5 above, commencing with first Calendar Quarter during which the
Effective Date occurs, HGS shall, using the GSK Report and the HGS Report,
prepare a reconciliation report for the Collaboration Product (the
“Reconciliation Report”) which shall show the Development Expenses and/or
Marketing Expenses either Party may owe the other and the resulting net amount
owed by HGS to GSK or by GSK to HGS, as the case may be. Such Reconciliation
Report will be provided to the JDC or GJMC, as applicable, for approval. The JDC
or GJMC shall approve or disapprove the Reconciliation Report with ten
(10) business days of receipt. Within thirty (30) days after approval of the
Reconciliation Report by the appropriate Committee, GSK or HGS, as the case

50



--------------------------------------------------------------------------------



 



may be, shall pay the net amount shown therein to the other Party. If the
Reconciliation Report is disapproved by the JDC or GJMC, HGS shall have ten
(10) days to revise such report and resubmit to the JDC or GJMC. If the report
is subsequently disapproved by the JDC or GJMC again, the matter will be
submitted to the JSC, in accordance with Section 3.1.3.
          6.6.2 Net Profits. In addition to that set forth in Section 6.6.1
above, within twenty (20) days after the receipt of each Party’s Report in
accordance with Section 6.5 above, beginning with the first Calendar Quarter in
which the First Commercial Sale occurs, HGS shall include in the Reconciliation
Report the Net Profits either Party may be entitled to receive. Such
Reconciliation Report will be provided to the JDC or GJMC, as applicable, for
approval. The JDC or GJMC shall approve or disapprove the Reconciliation Report
within seven (7) days of receipt. Within forty-five (45) days of approval of the
Reconciliation Report by the appropriate Committee, GSK or HGS, as the case may
be, shall pay the net amount of Net Profits due to the other Party, as shown in
such Reconciliation Report. If the Reconciliation Report is disapproved by the
JDC or GJMC, HGS shall have ten (10) days to revise such report and resubmit to
the JDC or GJMC.
6.7 Late Payments. If a party does not make any payments due hereunder at the
times that they are due, then the non-paying party shall pay interest on each
late payment, to the extent permitted by applicable law, at a rate of [***] over
the annual prime rate of interest, as published in the Federal Reserve Bulletin
H.15 or successor thereto, for the date on which such payment becomes
delinquent, calculated daily on the basis of a three hundred sixty (360) day
year.
6.8 Currency. All payments due under Section 6.1. Section 6.2 and Section 6.6
shall be made in U.S. dollars. The method of currency conversion from the local
currency into U.S. dollars upon the calculation of Net Profits shall be
consistent with GSK’ consolidated group reporting systems. The currency
conversion effected through the use of such consolidated reporting systems shall
be calculated using the average exchange rate calculation used by GSK in its
group reporting system and in the preparation of its public accounts.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

51



--------------------------------------------------------------------------------



 



6.9 Records. Each Party shall keep complete, true and accurate records of the
Net Sales and Development Expenses and Marketing Expenses for not less than
three (3) years following the end of the Calendar Quarter in which such sales
were made. A Party (“Non-Auditing Party”) shall make such records available to
an independent certified public accountant representing the Party requesting the
audit (“Auditing Party”), who will not be unreasonably rejected by the
Non-Auditing Party, provided that such representative has entered into a
confidentiality agreement with the Auditing Party limiting the use of such
records to verification of the accuracy of payments due hereunder and
prohibiting the disclosure of information in such records to the Auditing Party
or to any Third Party for any purpose. Audits of such records shall be conducted
no more frequently than annually and upon at least thirty (30) days prior
written notice during reasonable business hours. Audits shall be limited to
results in the twelve (12) Calendar Quarters prior to audit notification. In the
event that a Non-Auditing Party makes a change that impacts the Development
Expenses, Marketing Expenses or Net Profits or discovers any errors that result
in any change in the Development Expenses, Marketing Expenses or Net Profits for
any period(s) within the previous twelve (12) Calendar Quarters, then the
Auditing Party reserves that right to re-audit the affected time period(s)
solely with respect to verifying the effect, if any, such change or error has on
Development Expenses, Marketing Expenses, or Net Profits with respect to such
period(s). In the event that a Non-Auditing Party or the auditors discover
during one audit period a material discrepancy that they reasonably believe
would also exist in prior periods and would materially adversely (with respect
to the Auditing Party) affect the Development Expenses, Marketing Expenses or
Net Profits in such prior periods, then the Auditing Party reserves the right to
re-audit records from such prior periods solely with respect to verifying
whether or not such same discrepancy exists and has a material effect on
Development Expenses, Marketing Expenses or Net Profits with respect to such
prior periods provided such time period(s) fall within the twelve (12) Calendar
Quarters preceding the audit period in which the material discrepancy was first
discovered. Such accountant shall provide the Non-Auditing Party with a copy of
any written report prepared or given to the Auditing Party in connection with
such audits. Any claims of underpayment or overpayment will be submitted to the
Non-Auditing Party within thirty (30) days of the final written report. All such
audits shall be conducted at the Auditing Party’s cost and expenses; provided,
however, that if the audit

52



--------------------------------------------------------------------------------



 



reveals an underpayment to the Auditing Party of more than [***], the
Non-Auditing Party shall pay for the cost and expense of the audit.
6.10 Taxes. Each Party shall be responsible for any and all taxes levied on
account of amounts it receives under this Agreement. No part of any amount
payable to a Party under this Agreement may be reduced due to any counterclaim,
set-off, adjustment or other right which the other Party might have against such
Party, any other Party or otherwise, except as expressly permitted hereunder.
Any tax paid or required to be withheld by the payor for the benefit of the
receiving Party under this Agreement shall be deducted from the amount of those
payments otherwise due. The payor shall secure and send to the receiving Party
proof of any such taxes withheld and paid by the payor for the benefit of the
receiving Party, and shall, at the receiving Party’s request, provide reasonable
assistance to the receiving Party in recovering such taxes.
ARTICLE 7

DILIGENCE
7.1 The Parties acknowledge that failure to use their respective Diligent
Efforts in Development and/or Commercialization of a Collaboration Product will
diminish the value of this Agreement to both HGS and GSK. Accordingly, HGS and
GSK shall each use its respective Diligent Efforts to perform the obligations
assigned to each Party under the Agreement.
7.2 Each Party shall perform, or cause to be performed, any and all of its
obligations as set forth in this Agreement, including, without limitation, those
obligations identified in this Article 7, in good scientific manner and in
compliance in all material respects with all applicable laws.
7.3 The Parties will work together, through either the JDC, the RJMC, the GMJC
or the JMC, as applicable, to reduce costs associated with the Development,
Manufacturing, and Commercialization of a Collaboration Product, where possible,
consistent with the terms of this Agreement and applicable Law, in order to
maximize Net Profits.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

53



--------------------------------------------------------------------------------



 



7.4 Should a Party materially fail to apply its respective Diligent Efforts as
required under this Section 7, then such failure to use Diligent Efforts shall
be considered a material breach of this Agreement and the non-breaching Party
shall have the right to terminate the rights granted to the breaching Party
under Article 2 in accordance with Article 12.
7.5 In addition to other diligence requirements in this Article 7, a Party shall
use Diligent Efforts to Commercialize the Collaboration Product in [***] to the
extent the Collaboration Product is being Commercialized by both Parties in such
country. Should a Party not exercise its obligations under this Section 7.5 with
respect to [***], the other Party shall have the right to terminate the other
Party’s rights with respect to the Collaboration Product under this Agreement in
that respective country or in the case of the country in the European Union,
that Region, in accordance with Section 12.3.
ARTICLE 8

REGULATORY MATTERS
8.1 Regulatory Applications/Activities.
          8.1.1 Regulatory Applications/Approvals in the United States. Unless
otherwise agreed upon by the Parties or required by applicable Law, HGS shall be
responsible for obtaining, registering and maintaining all Regulatory
Applications and Regulatory Approvals necessary to Develop, register and
Commercialize a Collaboration Product in the United States, including, without
limitation, NDAs. HGS shall obtain, register and maintain such Regulatory
Applications and Regulatory Approvals in accordance with the Development Plan
and as directed by the JDC, using Diligent Efforts.
               (i) HGS shall provide GSK with reasonable prior written notice of
all material meetings and teleconferences between representatives of HGS and
Regulatory Authorities regarding any Collaboration Product. Consistent with all
applicable Laws, GSK shall have the right to have one (1) or more
representatives attend material meetings and
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

54



--------------------------------------------------------------------------------



 



conferences and participate in material telephone discussions with any
Regulatory Authority concerning Collaboration Product.
               (ii) HGS shall promptly provide to GSK copies of any material
documents or other correspondence received from the FDA or other Regulatory
Authorities (including without limitation any minutes of material meetings or
teleconferences) pertaining to the Development or Commercialization of
Collaboration Product being Co-Promoted by the Parties in the United States.
               (iii) HGS shall promptly provide GSK’s representatives to the JDC
with copies of all proposed material correspondence between HGS and a Regulatory
Authority regarding Collaboration Product being Co-Promoted by the Parties in
the United States at least ten (10) days before the submission of such
correspondence. HGS shall seriously consider all reasonable material suggestions
and recommendations of GSK concerning such correspondence, to the extent
feasible.
               (iv) If GSK reasonably concludes that GSK must communicate with a
Regulatory Authority regarding GSK’s activities in the United States under this
Agreement, then GSK shall promptly advise HGS. If HGS reasonably disagrees with
GSK’s conclusion, the matter will be provided to the JDC for determination. If
the JDC determined that GSK may communicate with a Regulatory Authority
hereunder, GSK shall do so as follows:
                    (1) GSK shall provide HGS with reasonable prior notice of
all material meetings and teleconferences between representatives of GSK and the
Regulatory Authority regarding any Collaboration Product. Consistent with all
applicable Laws, HGS shall have the right to have one (1) or more
representatives attend material meetings and conferences and participate in
material telephone discussions with any Regulatory Authority concerning the
Development or Commercialization of Collaboration Product in the United States;

55



--------------------------------------------------------------------------------



 



                    (2) GSK shall promptly provide to HGS copies of any material
documents or other correspondence received from the Regulatory Authorities
(including without limitation any minutes of material meetings or
teleconferences) pertaining to the Development or Commercialization of
Collaboration Product being Co-Promoted by the Parties in the United States;
                    (3) GSK shall promptly provide HGS’ representatives to the
JDC with copies of all proposed material correspondence between GSK and a
Regulatory Authority concerning the Collaboration Product being Co-Promoted by
the Parties in the United States at least ten (10) days before the submission of
such correspondence. GSK shall seriously consider all reasonable material
suggestions and recommendations of HGS concerning such correspondence, to the
extent feasible.
          8.1.2 CTAs in the European Union, Japan and All Other Countries.
Unless otherwise agreed upon by the Parties or required by applicable Law, HGS
or an Affiliate of HGS shall be responsible for obtaining and maintaining all
CTAs necessary to Develop a Collaboration Product in European Union, Japan and
All Other Countries. HGS or its Affiliate shall obtain and maintain such CTAs in
accordance with the Development Plan and as directed by the JDC, using Diligent
Efforts.
               (i) HGS or its Affiliate shall provide GSK with reasonable prior
written notice of all material meetings and teleconferences between
representatives of HGS and Regulatory Authorities regarding any CTAs for the
Collaboration Product. Consistent with all applicable Laws, GSK shall have the
right to have one (1) or more representatives attend material meetings and
conferences and participate in material telephone discussions with any
Regulatory Authority concerning the CTA for the Collaboration Product.
               (ii) HGS or its Affiliate shall promptly provide to GSK copies of
any material documents or other correspondence received from the Regulatory
Authorities (including without limitation any minutes of material meetings or
teleconferences) pertaining to the CTA

56



--------------------------------------------------------------------------------



 



for the Collaboration Product being Co-Promoted by the Parties in the European
Union, Japan and All Other Countries.
               (iii) HGS or its Affiliate shall promptly provide GSK’s
representatives to the JDC with copies of all proposed material correspondence
between HGS or its Affiliate and a Regulatory Authority regarding the CTA for
the Collaboration Product being Developed by the Parties in the European Union,
Japan and All Other Countries at least ten (10) days before the submission of
such correspondence. HGS or its Affiliate shall seriously consider all
reasonable material suggestions and recommendations of GSK concerning such
correspondence, to the extent feasible.
               (iv) If GSK reasonably concludes that GSK must communicate with a
Regulatory Authority regarding the CTA for the Collaboration Product in the
European Union, Japan and All Other Countries under this Agreement, then GSK
shall promptly advise HGS. If HGS reasonably disagrees with GSK’s conclusion,
the matter will be provided to the JDC for determination. If the JDC determined
that GSK may communicate with a Regulatory Authority hereunder, GSK shall do so
as follows:
                         (1) GSK shall provide HGS or its Affiliate with
reasonable prior notice of all material meetings and teleconferences between
representatives of GSK and the Regulatory Authority regarding the CTA for any
Collaboration Product. Consistent with all applicable Laws, HGS or its Affiliate
shall have the right to have one (1) or more representatives attend material
meetings and conferences and participate in material telephone discussions with
any Regulatory Authority concerning the Development of Collaboration Product in
the European Union, Japan or All Other Countries;
                         (2) GSK shall promptly provide to HGS or its Affiliate
copies of any material documents or other correspondence received from the
Regulatory Authorities (including without limitation any minutes of material
meetings or teleconferences) pertaining to the CTA for the Collaboration Product
being Developed by the Parties in the European Union, Japan or All Other
Countries, and any Development issues related thereto;

57



--------------------------------------------------------------------------------



 



                         (3) GSK shall promptly provide HGS’ representatives to
the JDC with copies of all proposed material correspondence between GSK and a
Regulatory Authority concerning the CTA for the Collaboration Product being
Developed by the Parties in the European Union, Japan and All Other Countries at
least ten (10) days before the submission of such correspondence. GSK shall
seriously consider all reasonable material suggestions and recommendations of
HGS concerning such correspondence, to the extent feasible.
          8.1.3 MAAs and Regulatory Approvals in the European Union, Japan and
All Other Countries. Unless otherwise agreed upon by the Parties or required by
applicable Law, GSK or an Affiliate of GSK shall be responsible for obtaining,
registering and maintaining all MAAs and Regulatory Approvals necessary to
register and Commercialize a Collaboration Product in the European Union, Japan
and All Other Countries. GSK or its Affiliate shall obtain, register and
maintain such MAAs and Regulatory Approvals in accordance with the Development
Plan and/or Marketing Plan and as directed by the JDC or GJMC using Diligent
Efforts.
               (i) GSK or its Affiliate shall provide HGS with reasonable prior
written notice of all material meetings and teleconferences between
representatives of GSK and Regulatory Authorities regarding any MAA or
Regulatory Approval for Collaboration Product. Consistent with all applicable
Laws, HGS shall have the right to have one (1) or more representatives attend
material meetings and conferences and participate in material telephone
discussions with any Regulatory Authority concerning the MAA or Regulatory
Approval for the Collaboration Product.
               (ii) GSK or its Affiliate shall promptly provide to HGS copies of
any material documents or other correspondence received from the Regulatory
Authorities (including without limitation any minutes of material meetings or
teleconferences) pertaining to the MAA or Regulatory Approval for Collaboration
Product being Co-Promoted by the Parties in the European Union, Japan and All
Other Countries.

58



--------------------------------------------------------------------------------



 



               (iii) GSK or its Affiliate shall promptly provide HGS’
representatives to the JDC with copies of all proposed material correspondence
between GSK or its Affiliate and a Regulatory Authority regarding the MAA or
Regulatory Approval for such Collaboration Product being Co-Promoted by the
Parties in the European Union, Japan and All Other Countries at least ten
(10) days before the submission of such correspondence. GSK or its Affiliate
shall seriously consider all reasonable material suggestions and recommendations
of HGS concerning such correspondence, to the extent feasible.
               (iv) If HGS reasonably concludes that HGS must communicate with a
Regulatory Authority regarding the MAA or Regulatory Approval for the
Collaboration Product in the European Union, Japan and All Other Countries under
this Agreement, then HGS shall promptly advise GSK. If GSK reasonably disagrees
with HGS’ conclusion, the matter will be provided to the JDC for determination.
If the JDC determined that HGS may communicate with a Regulatory Authority
hereunder, HGS shall do so as follows:
                         (1) HGS shall provide GSK or its Affiliate with
reasonable prior notice of all material meetings and teleconferences between
representatives of HGS and the Regulatory Authority regarding any MAA or
Regulatory Approval for the Collaboration Product. Consistent with all
applicable Laws, GSK or its Affiliate shall have the right to have one (1) or
more representatives attend material meetings and conferences and participate in
material telephone discussions with any Regulatory Authority concerning the
Development or Commercialization of Collaboration Product in the European Union,
Japan or All Other Countries;
                         (2) HGS shall promptly provide to GSK or its Affiliate
copies of any material documents or other correspondence received from the
Regulatory Authorities (including without limitation any minutes of material
meetings or teleconferences) pertaining to the MAA or Regulatory Approval for
Collaboration Product being Co-Promoted by the Parties in the European Union,
Japan or All Other Countries, and any Development or Commercialization issues
related thereto;

59



--------------------------------------------------------------------------------



 



                         (3) HGS shall promptly provide GSK’s representatives to
the JDC with copies of all proposed material correspondence between HGS and a
Regulatory Authority concerning the MAA or Regulatory Approval for Collaboration
Product being Co-Promoted by the Parties in the European Union, Japan and All
Other Countries at least ten (10) days before the submission of such
correspondence. HGS shall seriously consider all reasonable material suggestions
and recommendations of GSK concerning such correspondence, to the extent
feasible.
8.2 HGS Responsibilities. HGS shall fulfill and discharge all obligations under
applicable Law, as well as procedures ensuring timely compliance with all Laws
as are reasonable in accordance with accepted business practices and legal
requirements to maintain the authorization and/or ability to Manufacture
Collaboration Product in the Territory, and to Commercialize Collaboration
Product in the Territory, including, without limitation, the following:
          8.2.1 The maintenance of all Regulatory Approvals necessary for the
Manufacture of Collaboration Product in the Territory in accordance with cGMP,
and for the use and Commercialization of Collaboration Product for all approved
indications in the United States, including, without limitation, maintaining
such records and filing such reports as may be required under the provisions of
the U.S. Federal Food, Drug and Cosmetic Act, as well as all other Laws,
including, without limitation, all advertising and promotional literature and
labeling in the United States relating to Collaboration Product.
          8.2.2 Timely filing with appropriate Regulatory Authorities of all
Adverse Event reports related to Collaboration Product in the United States. The
procedures for sharing and reporting of Adverse Events encountered by each Party
for Collaboration Product in the Territory shall be as set forth in a Safety
Data Exchange Agreement, which shall be entered into by the Parties in
accordance with the terms of Section 8.4 below.
          8.2.3 Creation of a master safety database which shall cross-reference
any Adverse Events relating to Collaboration Product in the United States, in
accordance with the

60



--------------------------------------------------------------------------------



 



Safety Data Exchange Agreement to be entered into by the Parties pursuant to
Section 8.4.2 below.
          8.2.4 Medical Inquiries. Responsibility for responding to all medical
inquiries in the Territory relating to Collaboration Product, including
inquiries from the medical profession and inquiries for medical information
relating to the Collaboration product, including, without limitation,
prescription, sampling, and safety information, in accordance with procedures
set forth in the Safety Data Exchange Agreement. GSK shall promptly communicate
to HGS all comments, requests and inquiries of the medical profession or any
other Third Parties for information relating to Collaboration Product of which
it becomes aware. All responses to the medical profession or such other Third
Parties shall be handled by HGS and all such responses made shall be
communicated to the GJMC, except as otherwise mutually agreed. GSK shall provide
reasonable cooperation to HGS to the extent deemed necessary by HGS to fully
respond to such communications.
8.3 GSK Responsibilities. GSK shall fulfill and discharge all obligations under
applicable Law, as well as procedures ensuring timely compliance with all Laws
as are reasonable in accordance with accepted business practices and legal
requirements to maintain the authorization and/or ability to Commercialize to
Commercialize Collaboration Product in the Territory, including, without
limitation, the following:
          8.3.1 The maintenance of all Regulatory Approvals either by GSK or its
Affiliate(s) necessary for the use and Commercialization of Collaboration
Product for all approved indications in the European Union, Japan and All Other
Countries, including, without limitation, maintaining such records and filing
such reports as may be required under the provisions of the U.S. Federal Food,
Drug and Cosmetic Act, as well as all other Laws, including, without limitation,
all advertising and promotional literature and labeling in the European Union,
Japan and All Other Countries relating to Collaboration Product.
          8.3.2 Timely filing with appropriate Regulatory Authorities of all
Adverse Event reports related to Collaboration Product in the European Union,
Japan and All Other

61



--------------------------------------------------------------------------------



 



Countries. The procedures for sharing and reporting of Adverse Events
encountered by each Party for Collaboration Product in the Territory shall be as
set forth in the Safety Data Exchange Agreement to be entered into by the
Parties in accordance with Section 8.4.2 below.
          8.3.3 Creation of a master safety database which shall cross-reference
any Adverse Events relating to Collaboration Product in the European Union,
Japan and All Other Countries, in accordance with procedures set forth in the
Safety Data Exchange Agreement to be entered into by the Parties in accordance
with Section 8.4 below.
8.4 Exchange of Safety Data.
          8.4.1 Clinical Studies Safety Data. During the conduct of clinical
studies for the Collaboration Product, the Parties shall form a Product Safety
Committee which shall manage the clinical studies safety data in ongoing
clinical studies. All available blinded safety data and other safety issues will
be reviewed by the Product Safety Committee every four (4) months, or more or
less frequently, as determined and agreed by the members of the Product Safety
Committee. The Product Safety Committee will consist of members from both GSK
and HGS in accordance with HGS’ charter governing the formation and conduct of
such committees. The Product Safety Committee will also have responsibility for
(i) maintaining the benefit risk management plan for the Collaboration Product;
and (ii) communication of safety issues with the JDC and JSC.
               (i) Resolution of Disputes. All decisions of the Product Safety
Committee shall be made by unanimous vote, with each Party having one (1) vote.
In the event the Parties are unable to reach agreement on a safety issue through
the Product Safety Committee, for disputes concerning non-emergent safety
issues, such disputes shall be elected to the Joint Development Committee and,
if necessary, the Joint Steering Committee, for resolution. In the event the JDC
and JSC are unable to resolve such issue, the matter will be submitted for
resolution by arbitration, pursuant to Article 15. Notwithstanding the above,
Section 3.1 or Article 15 below, in the event the Product Safety Committee
cannot reach agreement on a particular issue, and such dispute relates to a
safety issue where a rapid decision

62



--------------------------------------------------------------------------------



 



must be reached, the dispute shall be raised to the senior safety physician for
each Party for immediate resolution.
          8.4.2 Safety Data Exchange Agreement. At least [***] before the
submission of the first MAA in the Territory, the Parties will agree to the
terms of a Safety Data Exchange Agreement to facilitate the management of safety
for the product in accordance with the standards which are no less stringent
than in the ICH Guidelines. The agreed terms of such Safety Data Exchange
Agreement will ensure that:
               (i) The Parties will be able to comply with regulatory
requirements for the reporting of safety data in accordance with standards
stipulated in the ICH Guidelines, and all applicable Laws regarding the
management of safety data, and
               (ii) The Parties will exchange relevant safety data within
appropriate timeframes and in an appropriate format to enable them to meet both
expedited and periodic regulatory reporting requirements.
     Furthermore, HGS will commit to establishment of mutually acceptable
pharmacovigilance systems to the satisfaction of GSK in advance of safety data
exchange commencing under this Agreement, and shall demonstrate those systems
comprehensively to GSK prior to safety data exchange commencing.
8.5 Managed Care Contracts and Relationships. During the Term of the Agreement,
GSK shall be responsible for all dealings related to Collaboration Product in
the Territory with Managed Care Customers (as defined below), and shall manage
the relationships with such customers with respect to the Collaboration Product.
“Managed Care Customers” in this context shall mean health insurers, health
maintenance organizations, pharmacy benefit management companies, any other
organization, public or private, that pays or insures health or medical expenses
on behalf of beneficiaries or recipients, retail pharmacies, hospitals,
hospitals GPOs, long term care institutions or pharmacies, nursing homes, and
other non-wholesaler purchase of Collaboration Product that are typically called
on by GSK as potential contracted customers.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

63



--------------------------------------------------------------------------------



 



GSK shall develop a strategic plan for approaching and dealing with Managed Care
Customer accounts in order to enable GSK to carry out its obligations under this
Section 8.5 in a manner which is consistent with both Parties’ objectives for
the Product, which plan shall be reviewed and approved by the GJMC. [***]. To
the extent possible and subject to GSK’s own requirements of confidentiality in
relation to the same, GSK shall use Diligent Efforts to (i) identify Managed
Care Customers, (ii) maximize geographic coverage in the Territory with such
customers, (iii) enhance penetration of the managed care market and
(iv) maximize Product sales to such customers, provided however, that, in no
event will GSK be required to administer the Collaboration Product using
systems, policies and procedures that are different from those systems, policies
or procedures which GSK uses for other products in the GSK portfolio. [***].
8.6 Recalls, Market Withdrawals and Corrective Actions.
          8.6.1 United States. Prior to making a decision to implement any
recall, market withdrawal or corrective action in the United States, the Parties
will work together through the GJMC to determine the appropriate course of
action. HGS shall have the responsibility for implementing any recall, market
withdrawals or any other corrective action related to the Collaboration Product
in the United States. At HGS’ request, GSK shall provide reasonable assistance
to HGS in conducting such recall, market withdrawal or other corrective action
in the United States, including handling recall communications, health hazard
evaluations and recall classifications. The amount of any expenses incurred by
either Party with respect to the conduct of any such recall, market withdrawal
or other corrective action in the United States shall [***]. GSK shall notify
HGS as soon as practicable of any recall information received by it with respect
to the Collaboration Product in the United States to allow HGS to comply with
any and all Laws imposed upon it in the United States. The Parties shall be
jointly responsible for the expenses of recall, unless such recall is due to
GSK’s [***] in which case GSK shall indemnify and hold HGS harmless for the cost
of Collaboration Product recalled in accordance with Section 14.1. For the
purposes of this Section 8.6.1, the expenses of recall shall be limited to the
expenses of notification, initial shipment of the recalled Collaboration Product
incurred by HGS to its customers, and destruction or return of the recalled
Collaboration Product, the costs of
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

64



--------------------------------------------------------------------------------



 



Collaboration Product or any costs directly associated with the Manufacture of
replacement Collaboration Product.
          8.6.2 European Union, Japan and All Other Countries. Prior to making a
decision to implement any recall, market withdrawal or corrective action in the
European Union, Japan or All Other Countries, the Parties will work together
through the GJMC to determine the appropriate course of action. GSK shall have
the responsibility for implementing any recall, market withdrawals or any other
corrective action in the European Union, Japan and All Other Countries. Prior to
making a decision to implement any such recall, market withdrawal or corrective
action, GSK will consult with HGS as to same. At GSK’s request, HGS shall
provide reasonable assistance to GSK in conducting such recall, market
withdrawal or other corrective action in the European Union, Japan and All Other
Countries, including handling recall communications, health hazard evaluations
and recall classifications. The amount of any expenses incurred by either Party
with respect to the conduct of any such recall, market withdrawal or other
corrective action in the European Union, Japan and All Other Countries shall
[***]. HGS shall notify GSK as soon as practicable of any recall information
received by it with respect to the Collaboration Product in the European Union,
Japan and All Other Countries to allow GSK to comply with any and all Laws
imposed upon it in the European Union, Japan and All Other Countries. The
Parties shall jointly be responsible for the expenses of recall, unless [***] in
which case HGS shall indemnify and hold GSK harmless for the cost of
Collaboration Product recalled in accordance with Section 14.2, including
reasonable, documented out-of-pocket expenses related to implementation of a
recall of any batch of Collaboration Product supplied by HGS due to breach of
the warranties set forth in Sections 13.2.4 and 13.2.5 hereof. For the purposes
of this Section 8.6.2, the expenses of recall shall be limited to the expenses
of notification, initial shipment of the recalled Collaboration Product incurred
by GSK to its customers, and destruction or return of the recalled Collaboration
Product, the costs of Collaboration Product or any costs directly associated
with the Manufacture of replacement Collaboration Product.
          8.6.3 Records. Each Party shall maintain complete and accurate records
for such periods, but in no event for less than three (3) years for the
Collaboration Product, including
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

65



--------------------------------------------------------------------------------



 



to the extent available to such Party distribution data related to sales of the
Collaboration Product to end users by lot number.
          8.6.4 Mutual Cooperation. During the Term of the Agreement, the
Parties shall notify each other as soon as practicable of any circumstances of
which they are aware which arise whereby the integrity and reputation of the
Collaboration Product or of the Parties are threatened by the unlawful activity
of any Third Party in relation to the Collaboration Product, which circumstances
shall include, by way of illustration, deliberate tampering with or
contamination of Collaboration Product by any Third Party as a means of
extorting payment from the Parties or another Third Party. In any such
circumstances, the Parties shall, to a reasonable extent, cooperate fully to
limit any Loss to the Parties.
8.7 Reasonable Assistance. GSK shall provide reasonable assistance to HGS with
respect to communications from Governmental Authorities (as requested by HGS) in
the Territory. Except as otherwise set forth in Section 8.1, all communications
with Governmental Authorities in the United States concerning Collaboration
Product shall be the sole responsibility of HGS and all communications with
Governmental Authorities in the European Union, Japan and All Other Countries
concerning Collaboration Product shall be the sole responsibility of GSK. Each
Party shall provide reasonable cooperation to the other Party to the extent
deemed necessary to fully respond to such communications.
8.8 Clinical Studies in the Territory.
          8.8.1 Unless otherwise agreed by the Parties or required by applicable
Law, HGS shall own all data and reports related to Clinical Studies for
Collaboration Product in the Territory. All data, database information and
safety reports from such Clinical Studies for Collaboration Product in the
Territory shall be centralized and held by HGS with copies of such data,
information or reports provided to GSK.
          8.8.2 Clinical Trial Registry. Both Parties shall be permitted to
publish on its Clinical Studies register summaries of results of all Clinical
Studies conducted by either Party

66



--------------------------------------------------------------------------------



 



with respect to the Collaboration Product after the Effective Date of this
Agreement without being required to obtain the other Party’s approval. Each
Party shall inform the other Party in writing prior to publishing such Clinical
Studies summaries of results on its Clinical Studies register.
8.9 Product Labeling. Upon direction of the GJMC, each Party shall include the
other Party’s Housemark(s) on the labeling of the Collaboration Product and on
all Promotional Materials, to the extent permissible by applicable Law, provided
such does not create logistical, importation, quality, regulatory, tax or
similar issues. Each Party’s Housemark(s) shall be included with equal
prominence to the other Party’s Housemark(s), except to the extent prohibited by
Law. Each Party shall conform to the guidelines provided by the other Party with
respect to the manner of use of such Party’s Housemark(s) on Product Labeling.
8.10 Regulatory Affairs and Safety Monitoring Audit Right.
          8.10.1 During the Term of the Agreement, GSK shall have the right to
audit compliance with the procedures set forth in this Article 8, including
compliance with the Safety Data Exchange Agreement, at the offices of HGS on
reasonable notice and no more than [***]. HGS’ drug safety and quality assurance
personnel will be informed about the audit process in advance. Adequate time
will be given for the preparation, conduct and evaluation of the audit process
essential to gain reliable results. The results of such audit may be raised by
GSK for discussion at the JDC and an appropriate plan for addressing any
deficiency, or deficiencies, drawn up and it is hereby contemplated that such
plan may involve GSK more actively assisting HGS in the fulfillment and
discharge of its regulatory and safety reporting responsibilities as the
Regulatory Approval holder for Collaboration Product in the European Union
beyond that GSK assistance and activity already contemplated under this
Agreement and assuming from HGS certain responsibilities itself in respect of
such activities, as the Parties deem appropriate.
          8.10.2 During the Term of the Agreement, HGS shall have the right to
audit compliance with the procedures with the procedures set forth in this
Article 8, including compliance with the Safety Data Exchange Agreement, at the
offices of GSK or the appropriate
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

67



--------------------------------------------------------------------------------



 



Affiliate on reasonable notice and no more than [***]. GSK’s (or its
Affiliate’s) drug safety and quality personnel will be informed about the audit
process in advance. Adequate time will be given for the preparation, conduct and
evaluation of the audit process essential to gain reliable results. The results
of such audit may be raised by HGS for discussion in the applicable Committee
and an appropriate plan for addressing any deficiency, or deficiencies, drawn up
and it is hereby contemplated that such plan may involve HGS more actively
assisting GSK in the fulfillment and discharge of its regulatory and safety
reporting responsibilities as the Regulatory Application and Regulatory Approval
holder for Collaboration Product in the United States and Regulatory Application
holder of the Collaboration Product the European Union beyond that HGS
assistance and activity already contemplated under this Agreement and assuming
from GSK certain responsibilities itself in respect of such activities, as the
Parties deem appropriate.
ARTICLE 9

SUPPLY; MANUFACTURE AND DISTRIBUTION OF COLLABORATION PRODUCT
9.1 Supply of Collaboration Product for Commercialization in the United States.
          9.1.1 Subject to the terms and conditions of this Agreement, HGS shall
supply, or obtain supply, for requirements of Collaboration Product in the
United States to enable the Parties to fulfill their obligations to
Commercialize Collaboration Products in the United States under this Agreement.
          9.1.2 With respect to Commercial Supplies of Collaboration Product
supplied by HGS to GSK in the United States, HGS shall:
               (i) Supply to GSK on a consignment basis Collaboration Product in
finished form ready for sale;
               (ii) Retain title and risk of loss to the Collaboration Product
until such time as GSK ships Collaboration Product to a Third Party on HGS’
behalf, and
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

68



--------------------------------------------------------------------------------



 



               (iii) Assume responsibility for all shipping, insurance and other
related expenses, provided that such expenses shall be allocated among the
Parties.
9.2 Supply of Collaboration Product for Commercialization in the European Union,
Japan and All Other Countries.
          9.2.1 Subject to the terms and conditions of this Agreement, HGS shall
supply or obtains supply, of Collaboration Product in the European Union, Japan
and All Other Countries to enable the Parties to fulfill their obligations to
Commercialize Collaboration Product in the European Union, Japan and All Other
Countries under this Agreement.
          9.2.2 With respect to Commercial Supplies of Collaboration Product
supplied by HGS to GSK in the European Union, Japan and All Other Countries:
               (i) HGS shall supply Commercial Supplies of Collaboration Product
to GSK [***] and GSK shall purchase its requirements of Commercial Supplies of
Collaboration Product from HGS; and
               (ii) GSK shall be responsible for shipping, insurance and other
related expenses, provided such expenses shall be allocated between the Parties.
9.3 Shelf Life. All Commercial Supplies of Collaboration Product shipped to GSK
shall have expiration dating of no less than [***] of the shelf life of the
Collaboration Product.
9.4 Safety Stock. HGS and GSK shall agree and implement an acceptable level of
safety stock of Collaboration Product to be set forth in the Supply Agreement,
which level shall be based on a formula that takes into account the average
demand for Collaboration Product, the lead time necessary to Manufacture
Collaboration Product and certain safety factors as determined by the JMC. The
JMC may review and update the safety stock levels from time to time.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

69



--------------------------------------------------------------------------------



 



9.5 Clinical and Commercial Supplies of Collaboration Product. With respect to
all Clinical Supplies and Commercial Supplies of Collaboration Product provided
by HGS, HGS will use reasonable efforts to ensure compliance with the relevant
specifications and all Regulatory Approvals. All Clinical Supplies and
Commercial Supplies of Collaboration Product will be fit for purpose and will
have been Manufactured in compliance with applicable Laws, including cGMP.
9.6 Right to Review and Inspect. HGS shall grant GSK the right to review and
inspect HGS’ Manufacturing and supply operations (including those of any
subcontractor being used by HGS in the Manufacture and testing of Collaboration
Product) to the extent that such operations relate to or may impact the
Manufacture and supply of Collaboration Product. Such rights will be granted
[***], upon reasonable prior notice, or at any time for cause. HGS will notify
GSK of any regulatory inspection in relation to the Manufacture and sale of
Collaboration Product, and provide copies of inspection findings (e.g.,
Form 483) and their responses. HGS shall consult with GSK before providing any
such responses to any Regulatory Authority. GSK may attend such inspections to
the extent that they relate to or may affect the Manufacture and supply of
Collaboration Product.
9.7 Changes to Collaboration Product. HGS will consult with GSK, through the JMC
and pursuant to the procedures outlined in Section 9.10, prior to making any
change which may impact the characteristics, quality or performance of
Collaboration Product.
9.8 Legal and Regulatory Responsibilities of HGS and GSK. HGS will provide GSK
with all such information relating to the supplies of Collaboration Product as
GSK may require in order to fulfill legal or regulatory responsibilities, and to
fulfill its obligations under this Agreement.
9.9 Shortage of Supply; Failure to Supply. In the event of any supply shortage
of Collaboration Product resulting in a conflict in any country or countries in
the Territory, the Parties shall allocate priority for supply of Collaboration
Product consistent with the respective sales and/or volume of Collaboration
Product in each country affected. In the event that a material issue arises
while HGS is Manufacturing supplies of Collaboration Product which
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

70



--------------------------------------------------------------------------------



 



would significantly impact HGS’ ability to deliver the mutually agreed amount of
Collaboration Product to the mutually agreed quality specifications, including
but not limited to issues relating to capacity, safety or quality, then the JMC
must meet to consider and determine what reasonable Manufacturing alternatives
are available to the Parties, including but not limited to: (i) granting GSK the
right to step in and manage the existing supply chain; (ii) in the event of an
extended supply interruption, granting GSK or a mutually acceptable Third Party
the right to Manufacture the Collaboration Product; and (iii) providing
technical transfer or such other assistance as necessary to effect the grant of
rights in items (i) or (ii) above; provided, however, that the right of GSK to
step in and manage the existing supply chain in such event shall be subject to
review and approval by the JSC; and further provided, that in the event that the
JSC cannot reach consensus on this issue, the Parties shall submit the issue for
resolution in accordance with Article 15.
9.10 Supply and Distribution Agreement; Quality Agreement. The manufacture and
supply of Collaboration Product to be provided by HGS hereunder shall be subject
to a separate supply and distribution agreement and a quality agreement to be
negotiated between the Parties hereto within [***] after the Effective Date, or
such later date as shall be mutually agreed upon by the Parties, but in no event
later than [***] prior to the Commercialization of Collaboration Product. For
the avoidance of doubt, no Commercial Supplies of Collaboration Product shall be
distributed unless and until the Parties enter the supply and distribution
agreement and quality agreement. Such supply and distribution agreement and
quality agreement shall reflect the terms and conditions agreed to herein and
shall include any and all standard and customary terms addressing all aspects of
the manufacturing process for the Collaboration Product and the responsibilities
of each Party with respect thereto including without limitation:
          9.10.1 the establishment of a Joint Manufacturing Committee;
          9.10.2 full visibility of costs to supply Collaboration Product,
Distribution Costs and agreed yields;
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

71



--------------------------------------------------------------------------------



 



          9.10.3 the establishment of an acceptable maximum number of failed
Collaboration Product batches, which maximum number shall be determined by the
Joint Manufacturing Committee based on a number of factors, including, but not
limited to, the following: final specifications, a number of batches in a
certain time frame (not in excess of a twelve (12) month period), process
capability, and which actual acceptable number shall be included in the Cost of
Goods calculation;
          9.10.4 the establishment of process yields based on a statistical
assessment; and
          9.10.5 continuous improvement commitments designed to drive down the
Cost of Goods for the mutual benefit of both Parties.
9.11 Forecasts. A forecast for Development and Commercialization of the
Collaboration Products shall be prepared and periodically updated by the JMC and
coordinated with the applicable Development and Marketing Plans for
Collaboration Products through the appropriate Committee for Commercialization.
ARTICLE 10

PATENTS AND TRADEMARKS
10.1 Ownership. Subject to the license grants in Article 2 herein, HGS owns or
controls the HGS Existing Know-How and HGS Existing Patent Rights and all HGS
Arising Patent Rights and HGS Arising Know-How as well as all Product Trademarks
and GSK owns or controls the GSK Arising Patent Rights and GSK Arising Know-How.
Joint Arising Know-How and Joint Arising Patent Rights shall be jointly owned by
HGS and GSK.
10.2 Filing, Prosecution and Maintenance of Patents.
          10.2.1 GSK will prepare, file, prosecute and maintain, GSK Arising
Patent Rights. In the event that GSK intends to abandon or decline
responsibility for any or all of GSK Arising Patent Rights, GSK shall provide
reasonable prior written notice to HGS of such

72



--------------------------------------------------------------------------------



 



intention to abandon or decline responsibility, and HGS shall have the right to
file, prosecute and maintain such GSK Arising Patent Rights         .
          10.2.2 HGS will prepare, file, prosecute and maintain all HGS Existing
Patent Rights, Joint Arising Patent Rights and HGS Arising Patent Rights. HGS
shall keep GSK advised on a quarterly basis, through the JDC, on the status of
pending patent applications, including without limitation, the grant of any HGS
Existing Patent Rights, Joint Arising Patent Rights and HGS Arising Patent
Rights. HGS shall at all times during its filing, prosecution, and maintenance
of the HGS Existing Patent Rights, Joint Arising Patent Rights and HGS Arising
Patent Rights, use Diligent Efforts to protect the commercial value of and
maintain the HGS Existing Patent Rights, Joint Arising Patent Rights and the HGS
Arising Patent Rights.
          10.2.3 The Parties hereto shall share equally all costs and expenses
relating to the preparation, filing, prosecution and maintenance of the HGS
Existing Patent Rights, the Joint Arising Patent Rights, the GSK Arising Patent
Rights and the HGS Arising Patent Rights relating to Collaboration Product.
10.3 Filing and Maintenance of Product Trademarks. Unless otherwise agreed by
the Parties through the GJMC, GSK will prepare, file, register and maintain all
Product Trademarks which are approved by the GJMC. GSK shall keep HGS advised on
a quarterly basis, through the GJMC, on the status of pending Product
Trademarks. GSK shall at all times during its filing, registration and
maintenance of the Product Trademarks use Diligent Efforts to protect the
commercial value and maintain the Product Trademarks.
10.4 Enforcement of Patents.
          10.4.1 In the event that either GSK or HGS becomes aware of any
infringement of any issued patent with the Collaboration Technology which
infringement involves the Collaboration Product, it will notify the other Party
in writing to that effect within thirty (30) days. Any such notice shall include
evidence to support an allegation of infringement by such Third Party.

73



--------------------------------------------------------------------------------



 



          10.4.2 HGS shall have the first right (but not the obligation), using
counsel approved by both Parties, to bring suit to abate any infringement or
misappropriation of the HGS Existing Patent Rights, Joint Arising Patent Rights
and HGS Arising Patent Rights. HGS and GSK shall work together to determine
strategies with regard to any such suit and HGS shall provide to GSK copies of
all draft filings and take into account GSK’s comments on such filings. Both
Parties will share the costs and expenses of any suit initiated by HGS pursuant
to this Section 10.4.2 [***]. Any recovery or damages derived from such an
action or suit shall be deemed Net Profits and will be shared by the Parties in
accordance with Section 6.2.
          10.4.3 If HGS does not initiate a suit to abate any infringement or
misappropriation in accordance with Section 10.4.2 within [***] after receiving
notice thereof, GSK shall have the right, but not the obligation, using counsel
of its choice, to bring suit to abate any infringement or misappropriation of
the HGS Existing Patent Rights, the Joint Arising Patent Rights or the HGS
Arising Patent Rights. The Parties will share the costs and expenses of any suit
initiated by GSK pursuant to this Section 10.4.3 [***]. Any recovery or damages
derived from such an action or suit shall be deemed Net Profits and shall be
shared by the Parties in accordance with Section 6.2.
          10.4.4 GSK shall have the right (but not the obligation) to bring suit
to abate any infringement or misappropriation of the GSK Arising Patent Rights.
HGS will reasonably cooperate with GSK in preparing and presenting any such
action or suit. Both parties will share the costs and expenses of any suit
brought by GSK pursuant to this Section 10.4.4 [***]. Any recovery or damages
derived from such an action or suit shall be deemed Net Profits and will be
shared by the Parties in accordance with Section 6.2.
          10.4.5 If GSK does not initiate a suit to abate any infringement in
accordance with Section 10.4.4 above within [***] after receiving notice
thereof, HGS shall have the right, but not the obligation, using counsel of its
choice, to bring suit to abate any infringement or misappropriation of the GSK
Arising Patent Rights. GSK will reasonably cooperate with HGS in preparing and
presenting any such suit or action. The Parties will share the costs and
expenses
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

74



--------------------------------------------------------------------------------



 



of any suit initiated by HGS pursuant to this Section 10.4.5 [***]. Any recovery
or damages derived from such an action or suit shall be deemed Net Profits and
will be shared by the Parties in accordance with Section 6.2.
          10.4.6 Neither Party may enter into any settlement without the prior
consent of the other Party, which shall not be unreasonably withheld, and may
not make any statement, which admits that any of the Collaboration Technology
licensed hereunder is invalid or unenforceable.
10.5 Enforcement of Product Trademarks.
          10.5.1 In the event that either GSK or HGS becomes aware of any
infringement of any issued Product Trademark, it will notify the other Party in
writing to that effect within thirty (30) days. Any such notice shall include
evidence to support an allegation of infringement of such Product Trademark.
          10.5.2 GSK shall have the obligation, using counsel of its choice, to
bring suit to abate any infringement or misappropriation of the Product
Trademark. HGS will reasonably cooperate with GSK in preparing and presenting
any such suit or action. Both Parties will share the costs and expenses of any
suit or initiated by GSK pursuant to this Section 10.5.2 [***]. Any recovery of
damages derived from such an action or suit shall be deemed Net Profits and will
be shared by the Parties in accordance with Section 6.2.
10.6 Defense of Patents. In the event of the institution of any suit,
opposition, revocation, nullity or interference proceeding by a Third Party
against HGS or GSK related to the Patent Rights or Product Trademarks, the Party
being sued shall promptly notify the other Party in writing within fifteen
(15) business days. The Parties shall work together and cooperate with each
other to determine strategies for defending , settling, and/or responding to,
such suit, and the Parties shall choose counsel acceptable to both Parties.
Neither Party may enter into any settlement without the prior consent of the
other Party. Such consent shall not be unreasonably
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

75



--------------------------------------------------------------------------------



 



withheld. The Party being sued may seek partial indemnification from the other
Party pursuant to Section 14.3.
ARTICLE 11

CONFIDENTIALITY
11.1 During the Term of this Agreement and for a period of [***] following the
expiration or earlier termination hereof, each Party shall maintain in
confidence the Confidential Information of the other Party, and shall not
disclose, use or grant the use of the Confidential Information of the other
Party except on a need-to-know basis to such Party’s Affiliates, directors,
officers and employees, and such Party’s professional consultants and
collaborators, to the extent such disclosure is reasonably necessary in
connection with such Party’s activities as expressly authorized by this
Agreement. To the extent that disclosure to any person is authorized by this
Agreement, prior to disclosure, a Party shall obtain written agreement of such
person to hold in confidence and not disclose, use or grant the use of the
Confidential Information of the other Party except as expressly permitted under
this Agreement. Each Party shall notify the other Party promptly upon discovery
of any unauthorized use or disclosure of the other Party’s Confidential
Information. Upon the expiration or earlier termination of this Agreement, each
Party shall return to the other Party all tangible items regarding the
Confidential Information of the other Party and all copies thereof; provided,
however, that each Party shall have the right to retain one (1) copy for its
legal files for the sole purpose of determining its obligations hereunder.
11.2 No public announcement or scientific publication relating to this Agreement
and/or the Development, Manufacture or Commercialization of Collaboration
Products, shall be made, either directly or indirectly, by any Party to this
Agreement without first obtaining the approval of the other Party and agreement
upon the nature and text of such announcement, such agreement and/or approval
not to be unreasonably withheld. The Party desiring to make any such public
announcement shall inform the other Party of the proposed announcement or
disclosure at least ten (10) business days prior to public release, and shall
provide the other Party with a written
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

76



--------------------------------------------------------------------------------



 



copy thereof, in order to allow such other Party to comment upon such
announcement or disclosure, subject to the provisions of the previous sentence.
11.3 Notwithstanding the foregoing, the confidentiality obligations of
Section 11.1 shall not include any information that: (a) is or hereafter becomes
part of the public domain by public use, publication, general knowledge or the
like through no wrongful act, fault or negligence on the part of receiving
party; (b) can be demonstrated by documentation or other competent proof to have
been in the receiving party’s possession prior to disclosure by the disclosing
party; (c) is subsequently received by the receiving party from a Third Party
who is not bound by any obligation of confidentiality with respect to said
information; (d) is generally made available to Third Parties by disclosing
party without restriction on disclosure; or (e) is independently developed by or
for the receiving party without reference to the disclosing party’s Confidential
Information.
11.4 The confidentiality obligations under this Article 11 shall not apply to
the extent that a Party is required to disclose information by applicable law,
regulation or order of a governmental agency or a court of competent
jurisdiction, including, but not limited to, disclosures required under rules
promulgated by the United States Securities and Exchange Commission; provided,
however, that to the extent practicable, such Party (a) shall provide advance
written notice thereof to the other Party and consult with the other Party prior
to such disclosure with respect thereto, and (b) shall provide the other Party
with reasonable assistance, as requested by the other Party, to object to any
such disclosure or to request confidential treatment thereof, and (c) shall take
reasonable action to avoid and/or minimize the extent of such disclosure.
11.5 Neither Party shall mention or otherwise use the name, Housemark, Trademark
or trade name of the other party (or any abbreviation or adaptation thereof) in
any publication, press release, promotional material or other form of publicity
without the prior written approval of such other party in each instance. The
restrictions imposed by this Section 11.5 shall not prohibit either Party from
making any disclosure identifying the other Party that is required by applicable
law or from making any disclosure where the information being disclosed has
already been made publicly available.

77



--------------------------------------------------------------------------------



 



ARTICLE 12

TERM AND TERMINATION
12.1 Term. This Agreement will begin as of the Effective Date and will remain in
effect until the expiration of the Tail Period (“Term”), unless earlier
terminated in accordance with this Article 12.
12.2 GSK Right to Terminate. GSK may terminate this Agreement and all of GSK’s
obligations with respect to Collaboration Product under this Agreement(s) in the
event that GSK determines, in good-faith, and upon the basis of competent
scientific or medical evidence, safety data, or data regarding commercial
potential, that the Collaboration Product does not merit incurring further
Development Expenses or Marketing Expenses, applying standards that GSK would
normally apply to any of its own pipeline products having similar scientific
characteristics, degree of technical complexity and hurdles, therapeutic value
and projected market potential. In such case, GSK may terminate this Agreement
upon [***] prior written notice. Furthermore, GSK may also terminate this
Agreement and all of its obligations with respect to such Collaboration Product
if Collaboration Product is not approved by FDA or EMEA for the Lead Indication
upon [***] prior written notice. In either case, GSK shall be responsible for
its share of the financial costs and expenses actually incurred and other
noncancelable obligations during the relevant termination period, including
costs and expenses as may be required for the completion of any ongoing Clinical
Study in humans (in the event that no significant safety issue is presented by
continuing such ongoing study), provided such costs and expenses are actually
incurred during the termination period. For the avoidance of doubt, costs that
are not pre-agreed, prior to the date of termination, by the Parties will be
excluded. Notwithstanding the foregoing, GSK will not be responsible for ongoing
costs incurred during the termination period if HGS executes an agreement with a
new collaborator for the Collaboration Product during the termination period.
HGS agrees to use Diligent Efforts to speed the transition of the project as
quickly as possible.
12.3 Termination Upon Material Breach.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

78



--------------------------------------------------------------------------------



 



          12.3.1 If either Party commits a material breach of this Agreement,
the non-breaching Party shall have the right to terminate this Agreement by
giving written notice of termination to the breaching Party in sufficient detail
to ascertain and respond to the alleged breach. Termination shall take effect
[***] after receipt of such notice unless the breach is corrected within the
same time period, except as otherwise provided in Section 12.4.
          12.3.2 Notwithstanding the foregoing, if either Party fails to use
Diligent Efforts with respect to its obligations hereunder and such failure
amounts to a material breach of the Agreement, then the non-breaching Party
shall have the right to give the breaching Party written notice thereof stating
in reasonable detail the particular diligence failure(s). In such event, the
breaching Party shall initiate a program to address the failure of diligence
within [***] from the breaching Party’s receipt of such notice, and the period
for the breaching Party to cure the lack of diligence shall not be longer than
[***] from the breaching Party’s receipt of such notice, unless extended by the
mutual written agreement of the Parties.
12.4 Effects of Termination.
          12.4.1 If HGS terminates in accordance with Section 12.3, then (i) all
rights and licenses granted by HGS to GSK hereunder shall immediately terminate,
and GSK shall have no right to any continued use of HGS Existing Patent Rights,
HGS Existing Know-How, HGS Arising Patent Rights or HGS Arising Know-How,
(ii) all rights and licenses granted by GSK to HGS hereunder shall immediately
terminate and HGS shall have no right to any continued use of the GSK Arising
Patent Rights and GSK Arising Know-How, and (iii) HGS shall not incur any
additional costs, expenses or liabilities of any kind to GSK under this
Agreement except for those costs, expenses or liabilities which have matured and
accrued as of the effective date of termination.
          12.4.2 If GSK terminates this Agreement in accordance with
Section 12.2, then all rights and licenses granted by HGS to GSK hereunder shall
immediately terminate, and GSK shall have no right to any continued use of the
HGS Existing Patent Rights, HGS Existing
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

79



--------------------------------------------------------------------------------



 



Know-How, HGS Arising Patent Rights or HGS Arising Know-How. Furthermore, HGS
shall have no obligation to make any Active or Tail Period payments to GSK as
provided above, unless such Active or Tail Payments are accrued and due prior to
or during the termination period.
          12.4.3 If GSK terminates this Agreement in accordance with
Section 12.3, then, (i) all rights and licenses granted by HGS to GSK hereunder
shall immediately terminate, and GSK shall have no right to any continued use of
the HGS Existing Patent Rights, HGS Existing Know-How, HGS Arising Patent Rights
or HGS Arising Know-How, (ii) all rights and licenses granted by GSK to HGS
hereunder shall immediately terminate and HGS shall have no right to any
continued use of the GSK Arising Patent Rights and GSK Arising Know-How, and
(iii) GSK shall not incur any additional costs, expenses or liabilities of any
kind to HGS under this Agreement except for those costs, expenses or liabilities
which have matured and accrued as of the effective date of termination.
Furthermore, HGS shall have no obligation to make any Active or Tail Period
payments to GSK as provided above, unless such Active or Tail Payments are
accrued and due prior to or during the termination period.
12.5 Termination Upon Insolvency.
          12.5.1 Either Party may terminate this Agreement if, at any time, the
other Party shall file in any court or agency pursuant to any statute or
regulation of any state, country or jurisdiction, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of that Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed within [***]
after the filing thereof, or if the other Party shall propose or be a Party to
any dissolution or liquidation, or if the other Party shall make an assignment
for the benefit of its creditors.
          12.5.2 All rights and licenses granted under or pursuant to this
Agreement by GSK or HGS are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

80



--------------------------------------------------------------------------------



 



U.S. Bankruptcy Code, licenses of right to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code. The Parties agree that the
Parties, as licensees of such rights under this Agreement, shall retain and may
fully exercise all of their rights and elections under the U.S. Bankruptcy Code.
The Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against either Party under the U.S. Bankruptcy Code, the Party
hereto that is not a Party to such proceeding shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in the non-subject Party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon the non-subject
Party’s written request therefor, unless the Party subject to such proceeding
elects to continue to perform all of its obligations under this Agreement or
(b) if not delivered under (a) above, following the rejection of this Agreement
by or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.
12.6 The right of either Party to terminate this Agreement as herein above
provided shall not be affected in any way by its waiver of or failure to take
action with respect to any previous default. Any such termination shall be
without prejudice to any further rights and remedies vested in the Parties. The
license rights granted herein shall survive the bankruptcy or reorganization of
either Party.
12.7 Survival. Expiration or termination of this Agreement for any reason,
except as otherwise stated under this Agreement, shall be without prejudice to:
          12.7.1 Articles 1 (for interpretation purposes only), 6, 11, 12, 14,
15, and 16; and Section 10.1 which shall survive termination or expiration of
this Agreement in accordance with their respective terms for the stated duration
or indefinitely if no duration is stated; and
          12.7.2 either Party’s obligation to make any payments due pursuant to
this Agreement which accrue prior to termination, and at the time of
termination, all such payments due shall be made in full.

81



--------------------------------------------------------------------------------



 



ARTICLE 13

REPRESENTATIONS & WARRANTIES, COVENANTS
13.1 Representations and Warranties of Each Party. Each Party hereby represents
and warrants to the other that:
          13.1.1 it is a corporation duly organized and validly existing under
the law of the state of its incorporation;
          13.1.2 it has the full legal right and authority to enter into and
perform all of the duties and obligations contemplated under this Agreement
attributed to such Party, and to convey the rights and licenses granted to the
other Party herein;
          13.1.3 the execution, delivery and performance of this Agreement by it
has been duly authorized by all requisite corporate action, subject only to
approval of its board of directors; and
          13.1.4 it has not entered into as of the Effective Date, and shall not
at any time thereafter enter into any agreement, understanding, or other
obligation or commitment which would prevent or conflict or otherwise encumber
or interfere with the performance of its obligations or contemplated activities
hereunder or the grant or exercise of any of the rights or licenses expressly
granted to the other Party hereunder.
13.2 HGS Representations and Warranties. HGS hereby represents and warrants to
GSK that:
          13.2.1 it is the owner of or controls all right, title and interest in
and to the HGS Existing Patent Rights as defined herein and listed in Appendix A
(as updated from time to time) and the HGS Existing Know-How for any use of
Collaboration Product;
          13.2.2 it has provided GSK with true and complete copies of all
contracts, agreements, understandings, arrangements and commitments with any
Third Party pertaining to any part of the HGS Existing Patent Rights and HGS
Existing Know-How and the use, transfer, access to, disclosure of, or grant of
any right, title, interest or license in or to the same, solely as it relates to
Collaboration Product; and

82



--------------------------------------------------------------------------------



 



          13.2.3 it has and will maintain insurance for products liability and
general liability in accordance with standard and prudent practices in the
pharmaceutical industry for products such as the Collaboration Products in
amounts not less than [***] per incident and [***] annual aggregate, provided
that such amounts shall increase to [***] when the Collaboration Product enters
Phase III Clinical Studies and [***] at the time of First Commercial Sale of the
Collaboration Product. Such insurance shall provide (i) product liability
coverage and (ii) broad form contractual liability coverage for HGS’s
indemnification under Section 14.2 of this Agreement.
          13.2.4 it has not used, in any capacity associated with or related to
the Manufacture of Collaboration Product, the services of any persons who have
been, or are in the process of being, debarred under 21 U.S.C. sec. 335 (a) or
(b) or any comparable Law. Furthermore, neither HGS nor any of its officers,
employees, or consultants has been convicted of an offense under (i) either a
federal or state law that is cited in 21 U.S.C. sec. 335(a) as a ground for
debarment, denial of approval, or suspension, or (ii) any other Law cited as a
ground for debarment, denial or approval or suspension.
          13.2.5 the manufacture, generation, processing, distribution,
transport, treatment, storage, disposal and other handling of Collaboration
Product by HGS shall (i) be in accordance with and conform to the specifications
agreed upon by the Parties, cGMPs, Laws and the Quality Agreement; (ii) be in
accordance with and conform to the applicable standards specified by the United
States Pharmacopeia and Pharmacopeial Forum and the European Pharmacopeia and
Pharmacopeial Forum, and (iii) otherwise conform to any provisions of the
applicable Laws not reflected in cGMPs and the Quality Agreement. The
Collaboration Product will strictly comply with the specifications agreed upon
by the Parties, shall be free from defects in materials and workmanship and
shall not be adulterated or misbranded within the meaning of applicable Laws or
the United States Federal Food, Drug and Cosmetic Act.
          13.2.6 as of the Effective Date, and except as set forth in
Appendix E, it is not aware of any action, suit, inquiry, investigation or other
proceeding threatened, pending or ongoing, brought by HGS or any Third Party
that challenges or threatens the validity or
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

83



--------------------------------------------------------------------------------



 



enforceability of any of the HGS Existing Patent Rights or any other
intellectual property licensed to GSK hereunder or that alleges that the use of
any such intellectual property for Development and Commercialization of
Collaboration Products as contemplated hereunder would infringe or
misappropriate the intellectual property rights of any Third Party. In the event
that HGS becomes aware of any such action or proceeding, it shall notify GSK in
writing within fifteen (15) days.
          13.2.7 HGS is not in material breach or default of any provision or
obligation under any of the Third Party license agreements.
          13.2.8 HGS is not aware of any valid patent, know-how or other
intellectual property right owned or Controlled by HGS as of the Effective Date
which is not licensed to GSK under Article 2, which HGS has reason to believe as
of the Effective Date would be necessary or important for the Parties to Develop
and/or Commercialize the Collaboration Product as contemplated hereunder.
          13.2.9 HGS has filed and prosecuted HGS Existing Patent Rights in good
faith and complied with all duties of disclosure as required by the United
States Patent and Trademark Office.
13.3 HGS Covenants. HGS hereby covenants that at no time during the Term of this
Agreement shall HGS assign, transfer, encumber or grant rights in or with
respect to any rights licensed to GSK hereunder or any portion or all of the HGS
Existing Patent Rights, HGS Existing Know-How, HGS Arising Patent Rights, HGS
Arising Know-How or HGS’ interest in the Joint Arising Patent Rights or Joint
Arising Know-How that are inconsistent with the license grants and other rights
reserved to GSK under this Agreement, provided, however, this covenant shall not
affect the absolute right of HGS to transfer title to such HGS Existing Patent
Rights, HGS Existing Know-How, HGS Arising Know-How, HGS Arising Patent Rights
or its interest in Joint Arising Know-How and Joint Arising Patent Rights as
well as its exclusively licensed rights to any successor to all or substantially
all of that portion of HGS’ business relating to belimumab.

84



--------------------------------------------------------------------------------



 



13.4 GSK Representations and Warranties. GSK hereby represents and warrants to
HGS that it is self-insured for products liability and general liability, and
that it has and will maintain those coverages and other self-insured liability
coverages in accordance with standard and prudent practices in the
pharmaceutical industry for products such as the Collaboration Products in
amounts not less than [***] per incident and [***] annual aggregate, provided
that such amounts shall increase to [***] when the Collaboration Product enters
Phase III Clinical Studies and [***] at the time of First Commercial Sale of the
Collaboration Product. Such insurance shall provide (i) product liability
coverage and (ii) broad form contractual liability coverage for GSK’s
indemnification under Section 14.1 of this Agreement.
13.5 GSK Covenants. GSK covenants that at no time during the term of this
Agreement shall GSK assign, transfer, encumber or grant rights in or with
respect to any rights licensed to GSK hereunder or any portion or all of the GSK
Arising Patent Rights, GSK Arising Know-How and GSK’s interest in the Joint
Arising Patent Rights and Joint Arising Know-How that are inconsistent with the
grants and other rights reserved to HGS under this Agreement; provided, however,
this covenant shall not affect the absolute right of GSK to transfer title to
such GSK Arising Patent Rights and GSK Arising Know-How or its interest in the
Joint Arising Know-How and Joint Arising Patent Rights as well as its exclusive
licensed rights under this Agreement to any successor to all or substantially
all of that portion of GSK’s business relating to belimumab.
13.6 EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE 13, NOTHING IN THIS AGREEMENT
SHALL BE CONSTRUED AS A WARRANTY THAT ANY PATENT RIGHTS INCLUDED WITHIN
COLLABORATION TECHNOLOGY ARE VALID OR ENFORCEABLE OR THAT EITHER PARTY’S
EXERCISE OF COLLABORATION TECHNOLOGY DOES NOT INFRINGE ANY PATENT RIGHTS OF
THIRD PARTIES.
13.7 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATIONS NOR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

85



--------------------------------------------------------------------------------



 



OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR ANY
OTHER WARRANTY, EXPRESS OR IMPLIED.
ARTICLE 14

INDEMNIFICATION
14.1 Indemnification by GSK. GSK shall defend, indemnify and hold harmless HGS,
its Affiliates, and each of its or their respective directors, officers,
shareholders, agents and employees (collectively, the “HGS Indemnitees”), from
and against any and all liability, loss, damages, costs and expenses, including
reasonable attorneys’ fees and expenses (“Costs”) resulting from any lawsuit or
other legal proceeding brought by a Third Party asserting any legal claim,
demand, or judgment (“Claims”) (i) arising out of the negligence or misconduct
in the handling, storage, testing, transportation, advertising, promotion,
distribution, sale, use, treatment or disposal of the Collaboration Product by,
on behalf of or through GSK or any Third Party granted rights by GSK hereunder;
(ii) the violation of any applicable federal, state or local law or regulation
by any GSK Indemnitee, or (iii) a breach by GSK of any of its representations,
warranties or covenants hereunder, or (iv) failure by GSK to comply with the
terms of any safety data exchange agreement to be entered into by the Parties
pursuant to Section 8.4.2; provided, however, the indemnity provided hereunder
shall not under any circumstances extend to any Cost or Claim asserted against
an HGS Indemnitee to the extent such Cost or Claim is attributable to the gross
negligence, willful misconduct or material breach of this Agreement of or by any
such HGS Indemnitee or to the extent subject to indemnity by HGS pursuant to
Section 14.2 below. GSK shall have the exclusive right to control the defense of
any action which is to be indemnified by GSK hereunder, including the right to
select counsel reasonably acceptable to HGS to defend HGS Indemnitees and to
settle such action; provided that, without the written consent of HGS (which
shall not be unreasonably withheld or delayed), GSK shall not agree to settle
any claim against an HGS Indemnitee to the extent such claim has a material
adverse effect on HGS or such settlement consists of obligations other than the
payment of money.

86



--------------------------------------------------------------------------------



 



14.2 Indemnification by HGS. HGS shall defend, indemnify and hold harmless GSK,
its Affiliates and each of its or their respective directors, officers,
shareholders, agents and employees (“GSK Indemnitees”), from and against any and
all Costs, resulting from any Claims (i) arising out of the negligence or
misconduct in the handling, storage, design, manufacture, testing,
transportation, advertising, promotion, distribution, sale, use, treatment or
disposal of the Collaboration Product by, on behalf of or through HGS or any
Third Party granted rights by HGS; (ii) the violation of any applicable federal,
state or local law or regulation by any HGS Indemnitee, (iii) a breach by HGS of
any of its representations, warranties or covenants hereunder, or (iv) failure
by HGS to comply with the terms of any safety data exchange agreement entered
into by the Parties pursuant to Section 8.4.2; provided, however, that the
indemnity provided hereunder shall not under any circumstances extend to any
Cost or Claim asserted against a GSK Indemnitee to the extent such Cost or Claim
is attributable to the gross negligence, willful misconduct or material breach
of this Agreement of or by any such GSK Indemnitee or to the extent subject to
indemnity by GSK under Section 14.1. HGS shall have the exclusive right to
control the defense of any action which is to be indemnified by HGS hereunder,
including the right to select counsel reasonably acceptable to GSK to defend GSK
Indemnitees and to settle such action; provided that, without the written
consent of GSK (which shall not be unreasonably withheld or delayed), HGS shall
not agree to settle any claim against a GSK Indemnitee to the extent such claim
has a material adverse effect on GSK or such settlement consists of obligations
other than the payment of money.
14.3 Each Party shall be responsible for a percentage of all Costs resulting
from any Claims which are not covered under Sections 14.1 or 14.2 above and
which (i) arise out of the joint Development (as described in Section 4.2,
except for independent Development by one Party as outlined in Section 4.3) or
joint Commercialization (as described in Article 5, except as set forth in
Section 5.3.1(ii)) of a Collaboration Product by the Parties pursuant to this
Agreement or (ii) are brought against either Party or its indemnities alleging
infringement or misappropriation of the intellectual property rights of any
Third Party to the extent based upon or attributable to the Collaboration
Technology (subject to Section 14.3.1 below), or (iii) arise out of a claim of
inequitable conduct brought before the United States Patent and Trademark Office
and any resulting antitrust claims arising therefrom. [***].
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

87



--------------------------------------------------------------------------------



 



          14.3.1 If a Claim is brought against either Party alleging
infringement or misappropriation of the intellectual property rights of a Third
Party to the extent based upon or attributable to a patent forming part of the
Collaboration Technology which claims a method of use of the Collaboration
Product for a specific indication, then the [***].
14.4 A Party will promptly notify the indemnifying Party of receipt of notice of
any such Claim and shall cooperate fully with the indemnifying Party in the
defense of all such Claims. Failure of an indemnified Party to provide notice of
a Claim to the indemnifying Party shall affect indemnified Party’s right to
indemnification only to the extent that such failure has a material adverse
effect on the indemnifying Party’s ability to defend or the nature or the amount
of the liability. GSK shall have the right to assume the defense of any Claim
related to the liability set forth in Section 14.1 above if it has assumed
responsibility for the suit or claim in writing and HGS shall have the right to
assume the defense of any Claim related to the liability set forth in Section
14.2 above if it has assumed responsibility for the suit or claim in writing;
however, if in the reasonable judgment of the indemnified Party, such Claim
involves an issue or matter which could have a materially adverse effect on the
business operations or assets of such indemnified Party, the indemnified Party
may waive its rights to indemnity under this Agreement and control the defense
or settlement thereof, but in no event shall any such waiver be construed as a
waiver of any indemnification rights the indemnified Party may have at law or in
equity. If the indemnifying Party defends the Claim, the indemnified Party may
participate in (but not control) the defense thereof at its sole cost and
expense.
ARTICLE 15

DISPUTE RESOLUTION
15.1 All disputes between the Parties arising under this Agreement shall be in
the first instance referred to the JSC for resolution. The JSC will have [***]
after submission of a dispute to work together in good faith to reach a
reasonable resolution of such dispute. If, after [***] and good faith efforts,
the JSC or its Senior Officers fail to reach consensus on the resolution of such
dispute as set forth in Section 3.1, then (i) disputes relating to Development
of a Collaboration
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

88



--------------------------------------------------------------------------------



 



Product shall be elevated to GSK’s [***] for resolution; (ii) disputes relating
to Manufacturing of Collaboration Product shall be elevated to [***] for
resolution, and (iii) disputes relating to the Commercialization of a
Collaboration Product shall be elevated to [***] for resolution.
15.2 Arbitration.
          15.2.1 If the dispute is not fully resolved pursuant to Section 15.1
to the mutual satisfaction of the Parties, the dispute shall be resolved by
binding arbitration administered by the American Arbitration Association (“AAA”)
under its Commercial Arbitration Rules then in effect, except as otherwise
provided for herein. The arbitration will be conducted in Washington, D.C.
Within [***] after initiation of the arbitration proceeding by a Party and
notice to the other Party, the Parties shall select, by mutual agreement, one
arbitrator, with an expertise in the subject matter of this Agreement. Should no
arbitrator be chosen within such period, then each Party shall select an
arbitrator within [***] after the end of such period and the two arbitrators
will select a mutually agreeable third arbitrator within [***].
          15.2.2 The Parties agree that the arbitrator(s) shall use [***] for
resolving the dispute, as set forth in the AAA guidelines. The arbitrator shall
set the date, time, and place of the hearing, to be scheduled to take place
within [***] of confirmation of the arbitrator’s appointment. In advance of the
hearing, each Party shall submit to the arbitrator(s), and exchange with each
other, [***]. After the hearing the arbitrator(s) shall be limited to awarding
[***].
          15.2.3 Within [***] after the hearing, the arbitrator(s) shall decide
the matter by [***].
          15.2.4 Unless otherwise agreed to by the Parties, the
arbitrator(s)shall make such decisions based on the following factors in
descending order of importance: (a) consistency with the provisions of this
Agreement; (b) consistency with the intent of the Parties as reflected in this
Agreement; and (c) customary and reasonable provisions included in comparable
agreements.
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

89



--------------------------------------------------------------------------------



 



          15.2.5 The decision of the arbitrator(s) will be binding upon the
Parties without the right of appeal, and judgment upon the decision may be
entered in any court having jurisdiction thereof. The Parties shall be
responsible for their own legal fees and expenses incurred in the arbitration.
The arbitrator(s)’ fees travel and other expenses, as well as AAA administrative
fees, shall be borne equally by the Parties.
ARTICLE 16

MISCELLANEOUS
16.1 This Agreement sets forth the complete, final and exclusive agreement and
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.
16.2 Both Parties shall be excused from the performance of their obligations
under this Agreement to the extent that such performance is prevented by force
majeure and the nonperforming Party promptly provides notice of the prevention
to the other Party. Such excuse shall be continued so long as the condition
constituting force majeure continues and the nonperforming Party takes
reasonable efforts to remove the condition. For purposes of this Agreement,
force majeure shall include conditions beyond the control of the Parties,
including without limitation, an act of God, voluntary or involuntary compliance
with any regulation, law or order of any government, war, civil commotion, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe; provided, however, the payment of invoices due and
owing prior to such force majeure event shall not be delayed by the payor
because such a force majeure event affecting the payor; provided, further, that
in the event the suspension of performance continues for [***] after the date of
the occurrence, and such failure to perform
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

90



--------------------------------------------------------------------------------



 



would constitute a material breach of this Agreement in the absence of such
force majeure, the non-breaching Party may terminate this Agreement pursuant to
Section 12.3 by written notice to the other Party.
16.3 Any notice required or permitted to be given under this Agreement shall be
in writing, shall specifically refer to this Agreement and shall be deemed to
have been sufficiently given for all purposes upon the date of receipt if mailed
by first class certified or registered mail, postage prepaid, express delivery
service or personally delivered or upon the date of a confirmed facsimile
transfer. Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below.
For HGS:
Human Genome Sciences, Inc.
14200 Shady Grove Road
Rockville, MD 20850
Attn: Chief Commercial Officer
With a Copy to: General Counsel
For GSK:
Alliance Management
WW Business Development
GlaxoSmithKline
Medicines Research Centre
Gunnels Wood Road
Stevenage SG1 2NY
UK
Fax: +44 1438 763276
Attention: Alliance Manager
With a copy to:
GlaxoSmithKline

91



--------------------------------------------------------------------------------



 



2301 Renaissance Boulevard
Mail Code: RN0220
King of Prussia, PA 19406
Fax: 610-787-7084
Attention: General Counsel
16.4 Whenever provision is made in this Agreement for either Party to secure the
consent or approval of the other, that consent or approval shall not
unreasonably be withheld or delayed, and whenever in this Agreement provisions
are made for one Party to object to or disapprove a matter, such objection or
disapproval shall not unreasonably be exercised.
16.5 Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party,
except that either Party may make such an assignment without the other Party’s
consent to Affiliates or to a successor to substantially all of the
pharmaceutical business of the assigning Party relating to the subject matter of
this Agreement, whether in a merger, sale of stock, sale of assets or other
transaction. Any permitted successor or assignee of rights and/or obligations
hereunder shall, in writing to the non-assigning or non-transferring Party,
expressly assume performance of such rights and/or obligations. This Agreement
and the provisions hereof shall be binding upon and inure to the benefit of the
successors, heirs, administrators and permitted assignees of the respective
Parties. Any assignment or attempted assignment by either Party in violation of
the tenets of this Section 16.5 shall be null and void and of no legal effect.
16.6 Each of HGS and GSK acknowledges that obligations under this Agreement may
be performed by Affiliates of HGS and GSK. Each of HGS and GSK guarantee
performance of this Agreement by its Affiliates.
16.7 This Agreement may be executed in two or more counterparts’, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

92



--------------------------------------------------------------------------------



 



16.8 Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement.
16.9 If any one or more of the provisions of this Agreement is held to be
invalid or unenforceable, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.
16.10 This Agreement shall be governed by and construed in accordance with the
laws of Delaware, as if executed and fully performed within Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this agreement to the substantive law of
another jurisdiction. Any disputes under this Agreement shall be subject to the
exclusive jurisdiction and venue of the Delaware state courts and the Federal
courts located in Delaware, and the parties hereby consent to the personal and
exclusive jurisdiction and venue of these courts.
16.11 Any delay in enforcing a Party’s rights under this Agreement or any waiver
as to a particular default or other matter shall not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this Agreement,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time.
[SIGNATURE PAGES TO FOLLOW]

93



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, through their authorized officers, have
executed this Co-Development and Commercialization Agreement as of the Effective
Date.

              HUMAN GENOME SCIENCES, INC.   GLAXO GROUP LIMITED
 
           
By:
      By:    
 
           
 
  H. Thomas Watkins        
 
  Chief Executive Officer        
 
           
 
           
 
          (Printed Name)
 
             
 
           
 
          (Title)

94



--------------------------------------------------------------------------------



 



Appendix A

[***]
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

95



--------------------------------------------------------------------------------



 



Appendix B

[***]
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

96



--------------------------------------------------------------------------------



 



Appendix C

[***]
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

97



--------------------------------------------------------------------------------



 



Appendix D

[***]
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

98



--------------------------------------------------------------------------------



 



Appendix E

[***]
 

      [***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

99